Exhibit 10.1

 

 

CREDIT AND SECURITY AGREEMENT

 

by and between

 

ROCKPILE ENERGY SERVICES, LLC,

 

as Borrower,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Lender

 

Dated as of February 25, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

 

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

 

 

1.1

Definitions, Code Terms, Accounting Terms and Construction

1

 

 

 

 

2.

LOANS AND TERMS OF PAYMENT

1

 

 

 

 

 

2.1

Revolving Loan Advances

1

 

2.2

Term Loans

1

 

2.3

Borrowing Procedures

2

 

2.4

Payments; Prepayments

3

 

2.5

[Reserved]

3

 

2.6

Interest Rates: Rates, Payments, and Calculations

3

 

2.7

Designated Account

4

 

2.8

Maintenance of Loan Account; Statements of Obligations

4

 

2.9

Maturity and Termination Dates

5

 

2.10

Effect of Maturity

5

 

2.11

Termination or Reduction by Borrower

5

 

2.12

Fees

5

 

2.13

Letters of Credit

5

 

2.14

Illegality; Impracticability; Increased Costs

8

 

2.15

Capital Requirements

8

 

 

 

 

3.

SECURITY INTEREST

9

 

 

 

 

 

3.1

Grant of Security Interest

9

 

3.2

Borrower Remains Liable

9

 

3.3

Assignment of Insurance

9

 

3.4

Financing Statements

9

 

 

 

 

4.

CONDITIONS

9

 

 

 

 

 

4.1

Conditions Precedent to the Initial Extension of Credit

9

 

4.2

Conditions Precedent to all Extensions of Credit

9

 

4.3

Additional Conditions Precedent to all Advances and Letters of Credit

10

 

4.4

Conditions Subsequent

10

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES

10

 

 

 

 

6.

AFFIRMATIVE COVENANTS

10

 

 

 

 

 

6.1

Financial Statements, Reports, Certificates

10

 

6.2

Collateral Reporting

11

 

6.3

Existence

11

 

6.4

Maintenance of Properties

11

 

6.5

Taxes

11

 

6.6

Insurance

11

 

6.7

Inspections, Exams, Audits and Appraisals

12

 

6.8

Account Verification

12

 

6.9

Compliance with Laws

12

 

6.10

Environmental

12

 

6.11

Disclosure Updates

12

 

6.12

Collateral Covenants

13

 

6.13

Material Contracts

15

 

6.14

Location of Inventory, Equipment and Books

16

 

6.15

Formation of Subsidiaries

16

 

6.16

Further Assurances

16

 

 

 

 

7.

NEGATIVE COVENANTS

17

 

i

--------------------------------------------------------------------------------


 

 

7.1

Indebtedness

17

 

7.2

Liens

17

 

7.3

Restrictions on Fundamental Changes

17

 

7.4

Disposal of Assets

17

 

7.5

Change Name

17

 

7.6

Nature of Business

17

 

7.7

Prepayments and Amendments

18

 

7.8

Change of Control

18

 

7.9

Restricted Junior Payments

18

 

7.10

Accounting Methods

18

 

7.11

Investments; Controlled Investments

18

 

7.12

Transactions with Affiliates

18

 

7.13

Use of Proceeds

19

 

7.14

Limitation on Issuance of Stock

19

 

7.15

Inventory and Equipment with Bailees

19

 

 

 

 

8.

FINANCIAL COVENANTS

19

 

 

 

 

9.

EVENTS OF DEFAULT

19

 

 

 

 

10.

RIGHTS AND REMEDIES

21

 

 

 

 

 

10.1

Rights and Remedies

21

 

10.2

Additional Rights and Remedies

22

 

10.3

Lender Appointed Attorney in Fact

23

 

10.4

Remedies Cumulative

23

 

10.5

Crediting of Payments and Proceeds

24

 

10.6

Marshaling

24

 

10.7

License

24

 

 

 

 

11.

WAIVERS; INDEMNIFICATION

24

 

 

 

 

 

11.1

Demand; Protest; etc.

24

 

11.2

The Lender’s Liability for Collateral

25

 

11.3

Indemnification

25

 

 

 

 

12.

NOTICES

25

 

 

 

 

13.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

26

 

 

 

 

14.

ASSIGNMENTS; SUCCESSORS

27

 

 

 

 

15.

AMENDMENTS; WAIVERS

27

 

 

 

 

16.

TAXES

27

 

 

 

 

17.

GENERAL PROVISIONS

29

 

 

 

 

 

17.1

Effectiveness

29

 

17.2

Section Headings

29

 

17.3

Interpretation

29

 

17.4

Severability of Provisions

29

 

17.5

Debtor-Creditor Relationship

29

 

17.6

Counterparts; Electronic Execution

29

 

17.7

Revival and Reinstatement of Obligations

29

 

17.8

Confidentiality

29

 

17.9

Lender Expenses

30

 

17.10

Setoff

30

 

17.11

Survival

30

 

17.12

Patriot Act

30

 

17.13

Integration

30

 

17.14

Bank Product Providers

31

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Schedule 1.1

Definitions

Schedule 2.12

Fees

Schedule 6.1

Financial Statement, Reports, Certificates

Schedule 6.2

Collateral Reporting

 

 

Exhibit A

Form of Compliance Certificate

Exhibit B

Conditions Precedent

Exhibit C

Conditions Subsequent

Exhibit D

Representations and Warranties

Exhibit E

Information Certificate

Schedule A-1

Collection Account

Schedule A-2

Authorized Person

Schedule D-1

Designated Account

Schedule P-1

Permitted Investments

Schedule P-2

Permitted Liens

Schedule R-1

Real Property Collateral

 

iii

--------------------------------------------------------------------------------


 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
February 25, 2013, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Lender”), and ROCKPILE ENERGY SERVICES, LLC, a Delaware limited liability
company (“Borrower”).

 

The parties agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions, Code Terms, Accounting Terms and Construction. 
Capitalized terms used in this Agreement shall have the meanings specified
therefor on Schedule 1.1.  Additionally, matters of (i) interpretation of terms
defined in the Code, (ii) interpretation of accounting terms and
(iii) construction are set forth in Schedule 1.1.

 

2.             LOANS AND TERMS OF PAYMENT.

 

2.1          Revolving Loan Advances.

 

(a)           Subject to the terms and conditions of this Agreement and during
the term of this Agreement, Lender agrees to make revolving loans (“Advances”)
to Borrower in an amount at any one time outstanding not to exceed the lesser
of:

 

(i)            the Maximum Revolver Amount less the Letter of Credit Usage at
such time, and

 

(ii)           the Borrowing Base at such time less the Letter of Credit Usage
at such time.

 

(b)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.  The outstanding principal amount of the
Advances, together with interest accrued and unpaid thereon, shall be due and
payable on the Termination Date.  Lender has no obligation to make an Advance at
any time following the occurrence and during the continuance of a Default or an
Event of Default.

 

2.2          Term Loans.

 

(a)           Equipment Term Loan.  Subject to the terms and conditions of this
Agreement, on the Closing Date Lender agrees to make a term loan (the “Equipment
Term Loan”) to Borrower in an amount equal to the Equipment Term Loan Amount. 
The principal of the Equipment Term Loan shall be repaid in consecutive monthly
installments of $350,000.00 each, commencing September 2, 2013, and continuing
on the first day of each month thereafter. The outstanding unpaid principal
balance and all accrued and unpaid interest on the Equipment Term Loan shall be
due and payable on the Termination Date. Any principal amount of the Equipment
Term Loan that is repaid or prepaid may not be reborrowed.

 

(b)           Discretionary CapEx Term Loans.

 

(i)            Subject to and upon the terms and conditions contained herein, at
any time and from time to time during the period from the Closing Date through
the earlier of (A) the Termination Date and (B) the first anniversary of the
Closing Date (such period, the “CapEx Term Loan Advance Period”), at the request
of Borrower Lender may (but shall have no obligation to, whether or not the
conditions herein are satisfied) make up to two CapEx Term Loans to Borrower in
an aggregate principal amount not to exceed the lesser of the (I) CapEx Term
Loan Limit and (II) sixty percent (60%) of the Hard Costs of the Eligible
Additional Equipment of Borrower.  Each CapEx Term Loan shall be in an amount of
not less than $500,000.

 

(ii)           The CapEx Term Loans to Borrower shall be (A) repaid, together
with interest and other amounts payable thereunder, in accordance with the
provisions of this Agreement and the other Loan Documents, and (B) secured by
all of the Collateral.

 

(iii)          In addition to the other conditions precedent to any Advance or
loan set forth in this Agreement, and without limiting Lender’s right to refuse
to make any CapEx Term Loan, whether or not the conditions herein

 

1

--------------------------------------------------------------------------------


 

are satisfied, the provision of each CapEx Term Loan shall be subject to the
satisfaction of each of the following additional conditions precedent, each as
determined by Lender:

 

(A)          Lender shall have received from Borrower not less than 5 Business
Days’ and not more than 20 Business Days’ prior written notice of the proposed
CapEx Term Loan (such notice being a “CapEx Term Loan Request”), which notice
shall specify and include the following: (I) the proposed date and amount of
such CapEx Term Loan, (II) a list and description of the Eligible Additional
Equipment (by model, make, manufacturer, serial number and/or such other
identifying information as may be reasonably requested by Lender),
(III) Borrower’s election with respect to principal repayment under
Section 2.2(b)(iv), (IV) the Hard Costs and total purchase price for such
Eligible Additional Equipment and the terms of payment of such purchase price,
and (V) such other information and documents as Lender may from time to time
reasonably request with respect thereto; and

 

(B)          to the extent to be used to refinance or pay invoices for Eligible
Additional Equipment, the proceeds of such CapEx Term Loan shall only be used to
refinance or pay invoices related to such Eligible Additional Equipment that
have been outstanding for not more than six months since original invoice date.

 

(iv)          At the time of submission of a CapEx Term Loan Request to Lender,
Borrower shall make an election to repay the principal amount of such CapEx Term
Loan either (I) commencing on the first day of the sixth month after the date of
the making of such CapEx Term Loan, in equal, consecutive monthly installments
of principal (other than the last installment, due and payable on the
Termination Date, which shall be in an amount equal to the entire unpaid balance
of the CapEx Term Loan), each in an amount equal to (A) the original principal
amount of such CapEx Term Loan divided by (B) 30, or (II) commencing on the
first day of the first month after the date of the making of such CapEx Term
Loan, in equal, consecutive monthly installments of principal (other than the
last installment, due and payable on the Termination Date, which shall be in an
amount equal to the entire unpaid balance of such CapEx Term Loan), each in an
amount equal to (A) the original principal amount of such CapEx Term Loan
divided by (B) 36; in each case together with interest and other amounts as
provided herein with respect to such CapEx Term Loan and provided, however, that
the entire unpaid principal balance of all CapEx Term Loans and all accrued and
unpaid interest thereon shall be due and payable on the Termination Date.

 

2.3          Borrowing Procedures.

 

(a)           Procedure for Borrowing.  Provided Lender has not separately
agreed that Borrower may use the Loan Management Service, each Advance will be
made by a written request by an Authorized Person delivered to Lender.  Such
written request must be received by Lender no later than 12 p.m. (Central time)
on the Business Day that is the requested Funding Date specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day. At Lender’s election, in lieu of delivering the above-described
written request, any Authorized Person may give Lender telephonic notice of such
request by the required time. Lender is authorized to make the Advances, and to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions received from anyone purporting to be an Authorized Person.

 

(b)           Making of Loans.  Promptly after receipt of a request for a
Borrowing pursuant to Section 2.3(a), Lender shall make the proceeds thereof
available to Borrower on the applicable Funding Date by transferring immediately
available funds equal to such amount to the Designated Account; provided,
however, that, Lender shall not have the obligation to make any Advance if
(1) one (1) or more of the applicable conditions precedent set forth in
Section 4 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived by Lender, or (2) the requested
Borrowing would exceed the Availability on such Funding Date.

 

(c)           Loan Management Service.  If Lender has separately agreed that
Borrower may use the Loan Management Service, Borrower shall not request and
Lender shall no longer be obligated to honor a request for an Advance made in
accordance with Section 2.3(a) and all Advances will instead be initiated by
Lender and credited to the Designated Account as Advances as of the end of each
Business Day in an amount sufficient to maintain an agreed upon ledger balance
in the Designated Account, subject only to Availability as provided in
Section 2.1.  If Lender terminates Borrower’s access to the Loan Management
Service, Borrower may continue to request Advances as provided in
Section 2.3(a), subject to the other terms and conditions of this Agreement.
Lender shall have no obligation to make an Advance through the Loan Management
Service following the occurrence and during the continuation of a Default or an
Event of Default, or in an amount in excess of Availability, and may terminate
the Loan Management Service at any time in its sole discretion.

 

(d)           Protective Advances.  Lender may make an Advance for any reason at
any time in its sole discretion, without Borrower’s compliance with any of the
conditions of this Agreement, and (i) disburse the proceeds directly to third
Persons in order to protect Lender’s interest in the Collateral or to perform
any obligation of Borrower under this Agreement or otherwise to enhance the
likelihood of repayment of the Obligations, or (ii) apply the proceeds to
outstanding Obligations then due and payable (each such Advance, a “Protective
Advance”).

 

2

--------------------------------------------------------------------------------


 

2.4          Payments; Prepayments.

 

(a)           Payments by Borrower.  Except as otherwise expressly provided
herein, all payments by Borrower shall be made as directed by Lender or as
otherwise specified in the applicable Cash Management Documents.

 

(b)           Payments by Account Debtors.  At any time after the occurrence of
a Default or Event of Default, upon Lender’s request Borrower shall either
instruct all Account Debtors to make payments directly to the Lockbox for
deposit by Lender directly to the Collection Account, or instruct them to
deliver such payments to Lender by wire transfer, ACH, or other means as Lender
may direct for deposit to the Lockbox or Collection Account or for direct
application to reduce the outstanding Advances. If Borrower receives a payment
of the Proceeds of Collateral directly, Borrower will promptly deposit the
payment or Proceeds into the Collection Account. Until so deposited, Borrower
will hold all such payments and Proceeds in trust for Lender without commingling
with other funds or property.  Except as provided in Section 6.12(i)(ii) with
respect to the Cash Management Transition Period, Borrower shall take reasonable
steps to ensure that all of the Account Debtors of Borrower and each of its
Subsidiaries currently making payments to Borrower or a Subsidiary by wire
transfer, ACH or other similar means forward payment of the amounts owed by them
directly to the Collection Account.

 

(c)           Crediting Payments.  For purposes of calculating Availability and
the accrual of interest on outstanding Obligations, unless otherwise provided in
the applicable Cash Management Documents or as otherwise agreed between Borrower
and Lender, each payment shall be applied to the Obligations as of the first
Business Day following the Business Day of deposit to the Collection Account of
immediately available funds or other receipt of immediately available funds by
Lender provided such payment is received in accordance with Lender’s usual and
customary practices as in effect from time to time. Any payment received by
Lender that is not a transfer of immediately available funds shall be considered
provisional until the item or items representing such payment have been finally
paid under applicable law. Should any payment item not be honored when presented
for payment, then Borrower shall be deemed not to have made such payment, and
that portion of Borrower’s outstanding Obligations corresponding to the amount
of such dishonored payment item shall be deemed to bear interest as if the
dishonored payment item had never been received by Lender. Each reduction in
outstanding Advances resulting from the application of such payment to the
outstanding Advances shall be accompanied by an equal reduction in the amount of
outstanding Accounts.

 

(d)           Application of Payments.  All Collections and all Proceeds of
Collateral received by Lender shall be applied, so long as no Event of Default
has occurred and is continuing, to reduce the outstanding Obligations in such
manner as Lender shall determine in its discretion.  After payment in full in
cash of all Obligations, any remaining balance shall be transferred to the
Designated Account or otherwise to such other Person entitled thereto under
applicable law.

 

(e)           Optional Prepayments of Equipment Term Loan; Optional Prepayment
of CapEx Term Loans.  Subject to Section 7.13, Borrower may, upon at least 3
Business Days prior written notice to Lender, prepay the principal of the
Equipment Term Loan or any CapEx Term Loan in whole or in part.  Each prepayment
of principal made pursuant to this Section 2.4(e) shall be accompanied by the
payment of accrued interest to the date of such payment on the amount prepaid
and the prepayment fee described in Schedule 2.12, if any. So long as no Event
of Default shall have occurred and is continuing, each such prepayment shall be
applied against the remaining installments of principal due on the Equipment
Term Loan or any CapEx Term Loan, as applicable, in the inverse order of
maturity.  If an Event of Default shall have occurred and be continuing, each
such prepayment of principal made pursuant to this Section 2.4(e) shall be
applied in the manner set forth in Section 10.5.

 

(f)            Mandatory Prepayments.  If, at any time, the (i) Revolver Usage
exceeds (A) the Borrowing Base or (B) the Maximum Revolver Amount or
(ii) (A) the sum of the outstanding principal balance of the Equipment Term Loan
and the CapEx Term Loans on such date plus the Revolver Usage on such date
exceeds (B) the Maximum Credit or (iii) the outstanding aggregate principal
amount of the CapEx Term Loans exceeds (A) sixty percent (60%) of the Net
Orderly Liquidation Value of all Eligible Additional Equipment or (B) the CapEx
Term Loan Limit (such excess amount described in clauses (i), (ii) and
(iii) being referred to as the “Overadvance Amount”), then Borrower shall
promptly, but in any event within 10 Business Days, prepay the Obligations in an
aggregate amount equal to the Overadvance Amount.  If payment in full of the
outstanding revolving loans is insufficient to eliminate the Overadvance Amount
and Letter of Credit Usage continues to exceed the Borrowing Base or the Maximum
Revolver Amount, Borrower shall maintain Letter of Credit Collateralization of
the outstanding Letter of Credit Usage. Lender shall not be obligated to provide
any Advances or any CapEx Term Loan during any period that an Overadvance Amount
is outstanding.

 

2.5          [Reserved].

 

2.6          Interest Rates: Rates, Payments, and Calculations.

 

(a)           Interest Rates.  Except as provided in Section 2.6(b) and
Section 2.14, the principal amount of all Obligations (except for undrawn
Letters of Credit and Bank Products) that have been charged to the Loan Account
pursuant to

 

3

--------------------------------------------------------------------------------


 

the terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to the Interest Rate plus the Interest Rate Margin.

 

(b)           Default Rate.  Upon the occurrence and during the continuation of
an Event of Default and at any time following the Termination Date,

 

(i)            the principal amount of all Obligations (except for undrawn
Letters of Credit and Bank Products) that have been charged to the Loan Account
pursuant to the terms hereof shall bear interest on the Daily Balance thereof at
a per annum rate equal to 3 percentage points above the per annum rate otherwise
applicable thereunder, and

 

(ii)           the Letter of Credit fee provided for in Schedule 2.12 shall be
increased by 3 percentage points above the per annum rate otherwise applicable
hereunder.

 

(c)           Payment.  Except to the extent provided to the contrary in
Schedule 2.12, all interest, all Letter of Credit fees, all other fees payable
hereunder or under any of the other Loan Documents, all costs and expenses
payable hereunder or under any of the other Loan Documents, and all Lender
Expenses shall be due and payable, in arrears, on the first Business Day of each
month.  Borrower hereby authorizes Lender, from time to time without prior
notice to Borrower, to charge all interest, Letter of Credit fees, and all other
fees payable hereunder or under any of the other Loan Documents (in each case,
as and when due and payable), all costs and expenses payable hereunder or under
any of the other Loan Documents (in each case, as and when accrued or incurred),
all Lender Expenses (as and when accrued or incurred), and all fees and costs
provided for in Schedule 2.12 (as and when accrued or incurred), and all other
payment obligations as and when due and payable under any Loan Document or any
Bank Product Agreement (including any amounts due and payable to any Bank
Product Provider in respect of Bank Products) to the Loan Account, which amounts
shall thereupon constitute Advances hereunder and, shall accrue interest at the
rate then applicable to Advances.  Any interest, fees, costs, expenses, Lender
Expenses, or other amounts payable hereunder or under any other Loan Document or
under any Bank Product Agreement that are charged to the Loan Account shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances.

 

(d)           Computation.  All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year, in each case, for
the actual number of days elapsed in the period during which the interest or
fees accrue.  In the event the Interest Rate is changed from time to time
hereafter, the rates of interest hereunder based upon the Interest Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Interest Rate.

 

(e)           Intent to Limit Charges to Maximum Lawful Rate.  In no event shall
the interest rate or rates payable under this Agreement, plus any other amounts
paid in connection herewith, exceed the highest rate permissible under any law
that a court of competent jurisdiction shall, in a final determination, deem
applicable.  Borrower and Lender, in executing and delivering this Agreement,
intend legally to agree upon the rate or rates of interest and manner of payment
stated within it; provided, however, that, anything contained herein to the
contrary notwithstanding, if said rate or rates of interest or manner of payment
exceeds the maximum allowable under applicable law, then, as of the date of this
Agreement, Borrower is and shall be liable only for the payment of such maximum
amount as is allowed by law, and payment received from Borrower in excess of
such legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

 

2.7          Designated Account.  Borrower agrees to establish and maintain one
or more Designated Accounts, each in the name of Borrower, for the purpose of
receiving the proceeds of the Advances requested by Borrower and made by Lender
hereunder and the proceeds of the Equipment Term Loan and the CapEx Term Loans. 
Unless otherwise agreed by Lender and Borrower, any Advance, Equipment Term Loan
and any CapEx Term Loan requested by Borrower and made by Lender hereunder shall
be made to the applicable Designated Account.

 

2.8          Maintenance of Loan Account; Statements of Obligations.  Lender
shall maintain an account on its books in the name of Borrower (the “Loan
Account”) in which will be recorded the Equipment Term Loan, the CapEx Term
Loans, all Advances made by Lender to Borrower or for Borrower’s account, the
Letters of Credit issued or arranged by Lender for Borrower’s account, and all
other payment Obligations hereunder or under the other Loan Documents, including
accrued interest, fees and expenses, and Lender Expenses.  In accordance with
Section 2.4 and Section 2.5, the Loan Account will be credited with all payments
received by Lender from Borrower or for Borrower’s account.  All monthly
statements delivered by Lender to Borrower regarding the Loan Account, including
with respect to principal, interest, fees, and including an itemization of all
charges and expenses constituting Lender Expenses owing, shall be subject to
subsequent adjustment by Lender but shall, absent manifest error, be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and Lender unless, within 30 days after receipt thereof
by Borrower, Borrower shall deliver to Lender written objection thereto
describing the error or errors contained in any such statements.

 

4

--------------------------------------------------------------------------------


 

2.9          Maturity and Termination Dates.  Lender’s obligations under this
Agreement shall continue in full force and effect for a term ending on the
earliest of (i) February 25, 2016 (the “Maturity Date”) or (ii) the date
Borrower terminates the Revolving Credit Facility, or (iii) the date the
Revolving Credit Facility terminates pursuant to Sections 10.1 and 10.2
following an Event of Default (the earliest of these dates, the “Termination
Date”).  The foregoing notwithstanding, Lender shall have the right to terminate
its obligations under this Agreement immediately and without notice upon the
occurrence and during the continuation of an Event of Default.  Borrower
promises to pay the Obligations (including principal, interest, fees, costs, and
expenses, including Lender Expenses) in full on the Termination Date (other than
the Hedge Obligations, which shall be paid in accordance with the applicable
Hedge Agreement).

 

2.10        Effect of Maturity.  On the Termination Date, all obligations of
Lender to provide additional credit hereunder shall automatically be terminated
and all of the Obligations (other than Hedge Obligations which shall be
terminated in accordance with the applicable Hedge Agreement) shall immediately
become due and payable without notice or demand and Borrower shall immediately
repay all of the Obligations in full.  No termination of the obligations of
Lender (other than cash payment in full of the Obligations and termination of
the obligations of Lender to provide additional credit hereunder) shall relieve
or discharge any Loan Party of its duties, obligations, or covenants hereunder
or under any other Loan Document and Lender’s Liens in the Collateral shall
continue to secure the Obligations and shall remain in effect until all
Obligations have been paid in full in cash and Lender’s obligations to provide
additional credit hereunder shall have been terminated.  Provided that there are
no suits, actions, proceedings or claims pending or threatened against any
Indemnified Person under this Agreement with respect to any Indemnified
Liabilities, Lender shall, at Borrower’s expense, release or terminate any
filings or other agreements that perfect the Lender’s Liens in the Collateral,
upon Lender’s receipt of each of the following, in form and content satisfactory
to Lender: (i) cash payment in full of all Obligations and completed performance
by Borrower with respect to its other obligations under this Agreement
(including Letter of Credit Collateralization with respect to all outstanding
Letter of Credit Usage), (ii) evidence that any obligation of Lender to make
Advances to Borrower or provide any further credit to Borrower has been
terminated, (iii) a general release of all claims against Lender and its
Affiliates by Borrower and each Loan Party relating to Lender’s performance and
obligations under the Loan Documents, and (iv) an agreement by Borrower, any
Guarantor, and any new lender to Borrower to indemnify Lender and its Affiliates
for any payments received by Lender or its Affiliates that are applied to the
Obligations as a final payoff that may subsequently be returned or otherwise not
paid for any reason.  With respect to any outstanding Hedge Obligations which
are not so paid in full, the Bank Product Provider may require Borrower to cash
collateralize the then existing Hedge Obligations in an amount acceptable to
Lender prior to releasing or terminating any filings or other agreements that
perfect the Lender’s Liens in the Collateral.

 

2.11        Termination or Reduction by Borrower.

 

(a)           Borrower may terminate the Credit Facility or reduce the Maximum
Revolver Amount at any time prior to the Maturity Date, if it (i) delivers a
notice to Lender of its intention at least 30 days prior to the proposed action,
(ii) pays to Lender the applicable termination fee, reduction fee or prepayment
fee set forth in Schedule 2.12, and (iii) pays the Obligations (other than the
outstanding Hedge Obligations, which shall be paid in accordance with the
applicable Hedge Agreement) in full or down to the reduced Maximum Revolver
Amount.  Any reduction in the Maximum Revolver Amount shall be in multiples of
$500,000, with a minimum reduction of at least $2,500,000.  Each such
termination, reduction or prepayment shall be irrevocable.  Once reduced, the
Maximum Revolver Amount may not be increased.  Proceeds of Advances shall not be
used by Borrower to make a prepayment of the Equipment Term Loan or any CapEx
Term Loan.

 

(b)           The applicable termination fee, reduction fee and prepayment fee
set forth in Schedule 2.12 shall be presumed to be the amount of damages
sustained by Lender as a result of an early termination, reduction or
prepayment, as applicable and Borrower agrees that it is reasonable under the
circumstances currently existing (including the borrowings that are reasonably
expected by Borrower hereunder and the interest, fees and other charges that are
reasonably expected to be received by Lender hereunder).  In addition, Lender
shall be entitled to such early termination fee upon the occurrence of any Event
of Default described in Sections 9.4 and 9.5 hereof, even if Lender does not
exercise its right to terminate this Agreement, but elects, at its option, to
provide financing to Borrower or permit the use of cash collateral during an
Insolvency Proceeding.  The early termination fee, reduction fee and prepayment
fee, as applicable, provided for in Schedule 2.12 shall be deemed included in
the Obligations.

 

2.12        Fees.  Borrower shall pay to Lender the fees set forth on
Schedule 2.12 attached hereto.

 

2.13        Letters of Credit.

 

(a)           Subject to the terms and conditions of this Agreement, upon the
request of Borrower made in accordance herewith, Lender agrees to issue a
requested Letter of Credit for the account of Borrower.  By submitting a request
to Lender for the issuance of a Letter of Credit, Borrower shall be deemed to
have requested that Lender issue the requested Letter of Credit.  Each request
for the issuance of a Letter of Credit, or the amendment, renewal, or extension
of any outstanding Letter of Credit, shall be made in writing by an Authorized
Person and delivered to Lender via hand delivery, telefacsimile, or other

 

5

--------------------------------------------------------------------------------


 

electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension.  Each such request shall be in form
and substance reasonably satisfactory to Lender, and (i) shall specify (A) the
amount of such Letter of Credit, (B) the date of issuance, amendment, renewal,
or extension of such Letter of Credit, (C) the proposed expiration date of such
Letter of Credit, (D) the name and address of the beneficiary of the Letter of
Credit, and (E) such other information (including, the conditions to drawing,
and, in the case of an amendment, renewal, or extension, identification of the
Letter of Credit to be so amended, renewed, or extended) as shall be necessary
to prepare, amend, renew, or extend such Letter of Credit, and (ii) shall be
accompanied by such Letter of Credit Agreements as Lender may request or
require, to the extent that such requests or requirements are consistent with
the Letter of Credit Agreements that Lender generally requests for Letters of
Credit in similar circumstances.

 

(b)           Lender shall have no obligation to issue, amend, renew or extend a
Letter of Credit if, after giving effect to the requested issuance, amendment,
renewal, or extension, the Letter of Credit Usage would exceed the lesser of:

 

(i)            (A) the Borrowing Base at such time less the outstanding amount
of Advances at such time or (B) the Maximum Revolver Amount less the outstanding
amount of Advances, or

 

(ii)           $2,000,000.

 

(c)           Lender shall have no obligation to issue a Letter of Credit if
(i) any order, judgment, or decree of any Governmental Authority or arbitrator
shall, by its terms, purport to enjoin or restrain Lender from issuing such
Letter of Credit or any law applicable to Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over Lender shall prohibit or request that Lender refrain from the
issuance of letters of credit generally or such Letter of Credit in particular,
or (ii) the issuance of such Letter of Credit would violate one or more policies
of Lender applicable to letters of credit generally.

 

(d)           Each Letter of Credit shall be in form and substance reasonably
acceptable to Lender, including the requirement that the amounts payable
thereunder must be payable in Dollars, and shall expire on a date no more than
12 months after the date of issuance or last renewal of such Letter of Credit,
which date shall be no later than the Maturity Date. If Lender makes a payment
under a Letter of Credit, Borrower shall pay the Lender an amount equal to the
applicable Letter of Credit Disbursement on the date such Letter of Credit
Disbursement is made and, in the absence of such payment, the amount of the
Letter of Credit Disbursement shall be immediately and automatically repaid to
Lender through an Advance hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 4 or this Section 2.13).  If Lender
determines that Lender is unable to make such an automatic Advance to Borrower
for the purpose of repaying the Letter of Credit Disbursement as a result of an
Insolvency Proceeding involving Borrower or for any other reason, Borrower shall
remain obligated to immediately pay to Lender the amount of the Letter of Credit
Disbursement in immediately available funds, together with accrued interest on
such unpaid Letter of Credit Disbursement at the default rate applicable to
Advances under Section 2.6(b)(i) from the date of Lender’s making such Letter of
Credit Disbursement until such Letter of Credit Disbursement is paid in full.

 

(e)           Borrower hereby agrees to indemnify, save, defend, and hold Lender
harmless from any damage, loss, cost, expense, or liability, and reasonable
attorneys fees and expenses incurred by Lender arising out of or in connection
with any Letter of Credit; provided, that Borrower shall not be obligated
hereunder to indemnify Lender for any damage, loss, cost, expense, or liability
that a court of competent jurisdiction finally determines to have resulted from
the gross negligence or willful misconduct of Lender.

 

(f)            Lender and Borrower agree that, in paying any drawing under a
Letter of Credit, Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  Neither Lender nor any correspondent, participant
or assignee of Lender shall be liable to any Loan Party for (i) any action taken
or omitted in the absence of gross negligence or willful misconduct as
determined by a final, non-appealable judgment of a court of competent
jurisdiction; (ii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iii) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Letter of Credit
Agreement.  Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that this assumption is not intended to, and shall not, preclude
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement.  Neither Lender
nor any correspondent, participant or assignee of Lender shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.13(g) or for any action, neglect or omission under or in connection
with any Letter of Credit or Letter of Credit Agreement, including in connection
with the issuance or any amendment of any Letter of Credit, the failure to issue
or amend any Letter of Credit, the honoring or dishonoring of any demand under
any Letter of Credit, or the following of Borrower’s instructions or those
contained in the

 

6

--------------------------------------------------------------------------------


 

Letter of Credit or any modifications, amendments, or supplements thereto, and
such action or neglect or omission will bind Borrower.  In furtherance and not
in limitation of the foregoing, Lender may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary (or Lender may refuse to
accept and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit and may disregard any
requirement in a Letter of Credit that notice of dishonor be given in a
particular manner and any requirement that presentation be made at a particular
place or by a particular time of day), and Lender shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  Lender shall not be responsible for the
wording of any Letter of Credit (including any drawing conditions or any terms
or conditions that are ineffective, ambiguous, inconsistent, unduly complicated
or reasonably impossible to satisfy), notwithstanding any assistance Lender may
provide to Borrower with drafting or recommending text for any letter of credit
application or with the structuring of any transaction related to any Letter of
Credit, and Borrower hereby acknowledges and agrees that any such assistance
will not constitute legal or other advice by Lender or any representation or
warranty by Lender that any such wording or such Letter of Credit will be
effective.  Without limiting the foregoing, Lender may, as it deems appropriate,
use in any Letter of Credit any portion of the language prepared by Borrower and
contained in the Letter of Credit Agreements relative to drawings under such
Letter of Credit.  Borrower hereby acknowledges and agrees that Lender shall not
be responsible for delays, errors, or omissions resulting from the malfunction
of equipment in connection with any Letter of Credit.

 

(g)           The obligation of Borrower to reimburse Lender for each drawing
under each Letter of Credit shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document,

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that Borrower or any of its Subsidiaries or any other Loan Party may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction,

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect, or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit,

 

(iv)          any payment by Lender under such Letter of Credit against
presentation of a draft or certificate that does not substantially or strictly
comply with the terms of such Letter of Credit (including, without limitation,
any requirement that presentation be made at a particular place or by a
particular time of day), or any payment made by Lender under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit,

 

(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or discharge of, Borrower, any of
its Subsidiaries, or any other Loan Party, or

 

(vi)          the fact that any Default or Event of Default shall have occurred
and be continuing.

 

(h)           Borrower acknowledges and agrees that any and all fees, charges,
costs, or commissions in effect from time to time, of Lender relating to Letters
of Credit, upon the payment or negotiation of any drawing under any Letter of
Credit, or upon the occurrence of any other activity with respect to any Letter
of Credit (including the transfer, amendment, or cancellation of any Letter of
Credit), shall be Lender Expenses for purposes of this Agreement and shall be
reimbursable immediately by Borrower to Lender.

 

(i)            If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by
Lender with any direction, request, or requirement (irrespective of whether
having the force of law) of any Governmental Authority or monetary authority
including, Regulation D of the Board of Governors as from time to time in effect
(and any successor thereto):

 

(i)            any reserve, deposit, or similar requirement is or shall be
imposed or modified in respect of any Letter of Credit issued or caused to be
issued hereunder or hereby, or

 

7

--------------------------------------------------------------------------------


 

(ii)           there shall be imposed on Lender any other condition regarding
any Letter of Credit,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Lender of making, participating in, or maintaining any Letter of Credit or to
reduce the amount receivable in respect thereof, then, and in any such case,
Lender may, at any time within a reasonable period after the additional cost is
incurred or the amount received is reduced, notify Borrower, and Borrower shall
pay within 30 days after demand therefor, such amounts as Lender may specify to
be necessary to compensate Lender for such additional cost or reduced receipt,
together with interest on such amount from the date of such demand until payment
in full thereof at the rate then applicable to Advances hereunder; provided,
that (A) Borrower shall not be required to provide any compensation pursuant to
this Section 2.13(i) for any such amounts incurred more than 180 days prior to
the date on which the demand for payment of such amounts is first made to
Borrower, and (B) if an event or circumstance giving rise to such amounts is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  The determination by Lender
of any amount due pursuant to this Section 2.13(i), as set forth in a
certificate setting forth the calculation thereof in reasonable detail, shall,
in the absence of manifest or demonstrable error, be final and conclusive and
binding on all of the parties hereto.

 

(j)            Unless otherwise expressly agreed by Lender and Borrower, when a
Letter of Credit is issued, (i) the rules of ISP98 shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP 600 shall apply to each
commercial Letter of Credit.

 

(k)           In the event of a direct conflict between the provisions of this
Section 2.13 and any provision contained in any Letter of Credit Agreement, it
is the intention of the parties hereto that such provisions be read together and
construed, to the fullest extent possible, to be in concert with each other.  In
the event of any actual, irreconcilable conflict that cannot be resolved as
aforesaid, the terms and provisions of this Section 2.13 shall control and
govern.

 

2.14        Illegality; Impracticability; Increased Costs.  In the event that
(i) any change in market conditions or any law, regulation, treaty, or
directive, or any change therein or in the interpretation or application thereof
make it unlawful or impractical for Lender to fund or maintain extensions of
credit with interest based upon Daily Three Month LIBOR or to continue such
funding or maintaining, or to determine or charge interest rates based upon
Daily Three Month LIBOR, (ii) Lender determines that by reasons affecting the
London interbank Eurodollar market, adequate and reasonable means do not exist
for ascertaining Daily Three Month LIBOR, or (iii) Lender determines that the
interest rate based on the Daily Three Month LIBOR will not adequately and
fairly reflect the cost to Lender of maintaining or funding Advances, the
Equipment Term Loan or any CapEx Term Loan at the interest rate based upon Daily
Three Month LIBOR, Lender shall give notice of such changed circumstances to
Borrower and (i) interest on the principal amount of such extensions of credit
thereafter shall accrue interest at a rate equal to the greater of (1) the Prime
Rate plus the Interest Rate Margin less two and three-quarters of one percent
(2.75%) and (2) the Interest Rate Margin, and (ii) Borrower shall not be
entitled to elect Daily Three Month LIBOR until Lender determines that it would
no longer be unlawful or impractical to do so or that such increased costs would
no longer be applicable.

 

2.15        Capital Requirements.  If, after the date hereof, Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital or reserve requirements for lenders, banks or bank holding
companies, or any change in the interpretation, implementation, or application
thereof by any Governmental Authority charged with the administration thereof,
including those changes resulting from the enactment of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and Basel III, regardless of the date
enacted, adopted or issued, or (ii) compliance by Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), has the
effect of reducing the return on Lender’s or such holding company’s capital as a
consequence of Lender’s loan commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by Lender to
be material, then Lender may notify Borrower thereof.  Following receipt of such
notice, Borrower agrees to pay Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 30
days after presentation by Lender of a statement of the amount and setting forth
in reasonable detail Lender’s calculation thereof and the assumptions upon which
such calculation was based (which statement shall be deemed true and correct
absent manifest error).  In determining such amount, Lender may use any
reasonable averaging and attribution methods.  Failure or delay on the part of
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of Lender’s right to demand such compensation; provided that Borrower
shall not be required to compensate Lender pursuant to this Section for any
reductions in return incurred more than 180 days prior to the date that Lender
notifies Borrower of such law, rule, regulation or guideline giving rise to such
reductions and of Lender’s intention to claim compensation therefor; provided
further that if such claim arises by reason of the adoption of or change in any
law, rule, regulation or guideline that is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

8

--------------------------------------------------------------------------------


 

3.             SECURITY INTEREST.

 

3.1          Grant of Security Interest.  Borrower hereby unconditionally
grants, assigns, and pledges to Lender for the benefit of Lender and each Bank
Product Provider, to secure payment and performance of the Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of Borrower’s right, title, and interest in and to the
Collateral, as security for the payment and performance of all Obligations.
Following request by Lender, Borrower shall grant Lender a Lien and security
interest in all Commercial Tort Claims that it may have against any Person. The
Security Interest created hereby secures the payment and performance of the
Obligations, whether now existing or arising hereafter.  Without limiting the
generality of the foregoing, this Agreement secures the payment of all amounts
which constitute part of the Obligations and would be owed by Borrower to Lender
or any other Bank Product Provider, but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in an Insolvency Proceeding
involving Borrower due to the existence of such Insolvency Proceeding.

 

3.2          Borrower Remains Liable.  Anything herein to the contrary
notwithstanding, (a) Borrower shall remain liable under the contracts and
agreements included in the Collateral to perform all of the duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Lender of any of the rights hereunder shall not
release Borrower from any of its duties or obligations under such contracts and
agreements included in the Collateral, and (c) Lender shall not have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall Lender be obligated to perform
any of the obligations or duties of Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

3.3          Assignment of Insurance.  As additional security for the
Obligations, Borrower hereby assigns to Lender for the benefit of Lender and
each Bank Product Provider all rights of Borrower under every policy of
insurance covering the Collateral and all other assets and property of Borrower
and all business records and other documents relating to it, and all monies
(including proceeds and refunds) that may be payable under any policy, and
Borrower hereby directs the issuer of each policy to pay all such monies
directly and solely to Lender.  At any time, whether or not a Default or Event
of Default shall have occurred, Lender may (but need not), in Lender’s or
Borrower’s name, execute and deliver proofs of claim, receive payment of
proceeds and endorse checks and other instruments representing payment of the
policy of insurance, and adjust, litigate, compromise or release claims against
the issuer of any policy.  Any monies received under any insurance policy
assigned to Lender, other than liability insurance policies, or received as
payment of any award or compensation for condemnation or taking by eminent
domain, shall be paid to Lender and, as determined by Lender in its sole
discretion, either be applied to prepayment of the Obligations or disbursed to
Borrower under payment terms reasonably satisfactory to Lender for application
to the cost of repairs, replacements, or restorations of the affected Collateral
which shall be effected with reasonable promptness and shall be of a value at
least equal to the value of the items or property destroyed; provided, however,
notwithstanding the foregoing, Lender agrees to allow monies in an aggregate
amount not to exceed $2,000,000 received under any policy of insurance in
respect of any Collateral to be used for the repair, replacement or restoration
of such Collateral so long as (i) no Default or Event of Default has occurred
and is continuing, (ii) such casualty has not resulted in a Material Adverse
Change or materially impaired Borrower’s ability perform its obligations under
any Material Contract, (iii) the aggregate amount of all insurance proceeds
released to Borrower hereunder does not exceed $2,000,000 in any one fiscal
year, (iv) the value of such repaired, replaced or restored Collateral shall be
at least equal to the value of the Collateral prior to such the occurrence
giving rise to the payment of such monies, and (vi) Borrower has, no later than
30 days following the casualty, provided Lender with a purchase order, invoice
or other information or documentation satisfactory to Lender to evidence the
matters described in the foregoing clause (iv).

 

3.4          Financing Statements.  Borrower authorizes Lender to file financing
statements describing Collateral to perfect Lender’s and each Bank Product
Provider’s Security Interest in the Collateral, and Lender may describe the
Collateral as “all personal property” or “all assets” or describe specific items
of Collateral including without limitation any Commercial Tort Claims.  All
financing statements filed before the date of this Agreement to perfect the
Security Interest were authorized by Borrower and are hereby ratified.

 

4.             CONDITIONS.

 

4.1          Conditions Precedent to the Initial Extension of Credit.  The
obligation of Lender to make the initial extension of credit provided for
hereunder is subject to the fulfillment, to the satisfaction of Lender, of each
of the conditions precedent set forth on Exhibit B.

 

4.2          Conditions Precedent to all Extensions of Credit.  The obligation
of Lender to make any Advances or to extend any other credit hereunder, and the
right of Borrower to request that Lender make any CapEx Term Loan, at any time
shall be subject to the following conditions precedent:

 

(a)           the representations and warranties of Borrower and its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be

 

9

--------------------------------------------------------------------------------


 

applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
extension of credit, as though made on and as of such date (except to the extent
that such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall continue to be true and
correct as of such earlier date); and

 

(b)           no Default or Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof.

 

Any request for an extension of credit shall be deemed to be a representation by
Borrower that the statements set forth in this Section 4.2 are correct as of the
time of such request and if such extension of credit is a request for an Advance
or a Letter of Credit, sufficient Availability exists for such Advance or Letter
of Credit pursuant to Section 2.1(a) and Section 2.13.

 

4.3          Additional Conditions Precedent to all Advances and Letters of
Credit.  The obligation of Lender to make any Advances or issue any Letter of
Credit requested hereunder at any time shall be subject to the following
additional conditions precedent:

 

(a)           In addition to the other conditions precedent to any extension of
credit set forth in this Agreement, the provision of any Advance or issuance of
any Letter of Credit shall be subject to the satisfaction of each of the
following additional conditions precedent, as determined by Lender:

 

(i)            Lender has received such collateral examinations as Lender may
determine necessary from time to time, evidence that Borrower has established a
reporting mechanism related to the location of Borrower’s Equipment and a review
of Borrower’s and its Subsidiaries’ Books and verification of Borrower’s
representations and warranties to Lender, each of which must be satisfactory to
Lender;

 

(ii)           Lender has received such other information, documents or
reporting as Lender may reasonably request.

 

4.4          Conditions Subsequent.  The obligation of Lender to continue to
make Advances or make any CapEx Term Loan (or otherwise extend credit hereunder)
is subject to the fulfillment, on or before the date applicable thereto, of the
conditions subsequent set forth on Exhibit C (the failure by Borrower to so
perform or cause to be performed such conditions subsequent as and when required
by the terms thereof, shall constitute an Event of Default).

 

5.             REPRESENTATIONS AND WARRANTIES.

 

In order to induce Lender to enter into this Agreement, Borrower makes the
representations and warranties to Lender set forth on Exhibit D.  Each of such
representations and warranties shall be true, correct, and complete, in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the Closing Date, and shall
be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance or other extension of
credit made thereafter, as though made on and as of the date of such Advance or
other extension of credit (except to the extent that such representations and
warranties relate solely to an earlier date in which case such representations
and warranties shall continue to be true and correct as of such earlier date)
and such representations and warranties shall survive the execution and delivery
of this Agreement.

 

6.             AFFIRMATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the commitments
of Lender hereunder to provide any further extensions of credit and payment in
full of the Obligations, Borrower shall, and shall cause its Subsidiaries to,
comply with each of the following:

 

6.1          Financial Statements, Reports, Certificates.  Deliver to Lender
copies of each of the financial statements, reports, and other items set forth
on Schedule 6.1 no later than the times specified therein.  In addition,
Borrower agrees that no Subsidiary of Borrower will have a fiscal year different
from that of Borrower.  Borrower agrees to maintain a system of accounting that
enables Borrower to produce financial statements in accordance with GAAP. 
Borrower and each Subsidiary shall also (a) keep a reporting system that shows
all additions, sales, claims, returns, and allowances with respect to the sales
of Borrower and its Subsidiaries, and (b) maintain its billing systems/practices
substantially as in effect as of the Closing Date and shall only make material
modifications following prior notice to Lender.

 

10

--------------------------------------------------------------------------------


 

6.2          Collateral Reporting.  Provide Lender with each of the reports set
forth on Schedule 6.2 at the times specified therein. In addition, Borrower
agrees to use commercially reasonable efforts in cooperation with Lender to
facilitate and implement a system of electronic collateral reporting in order to
provide electronic reporting of each of the items set forth on such Schedule.

 

6.3          Existence.  Except as otherwise permitted under Section 7.3 or
Section 7.4, at all times maintain and preserve in full force and effect (a) its
existence (including being in good standing in its jurisdiction of organization)
and (b) all rights and franchises, licenses and permits material to its
business, including, without limitation, any environmental permits, licenses,
approvals, registrations or other authorizations under any Environmental Law
necessary for the ownership and operation of its properties and the conduct of
its business; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to preserve any such right or franchise, licenses
or permits if the loss thereof could not reasonably be expected to result in a
Material Adverse Change.

 

6.4          Maintenance of Properties.  Maintain and preserve all of its assets
that are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear, tear and casualty excepted and
Permitted Dispositions excepted (and except where the failure to so maintain and
preserve such assets could not reasonably be expected to result in a Material
Adverse Change), and comply with the material provisions of all material leases
to which it is a party as lessee, so as to prevent the loss or forfeiture
thereof, unless such provisions are the subject of a Permitted Protest, and
conduct environmental due diligence with respect to any Real Property to be
acquired in accordance with ASTM Standard E 1527-05 Standard Practice for
Environmental Site Assessments to confirm that the seller has abstained from
knowingly or willfully permitting the commission of waste or other injury,
destruction or loss of natural resources, or the occurrence of pollution,
contamination or any other condition in, on or about such property and involving
the environment that could reasonably be expected to result in or require any
Remedial Action under any Environmental Law or give rise to any Environmental
Action and that could reasonably be expected to result in a Material Adverse
Change.

 

6.5          Taxes.

 

(a)           Cause all assessments and taxes imposed, levied, or assessed
against Borrower or any of its Subsidiaries, or any of their respective assets
or in respect of any of its income, businesses, or franchises to be paid in
full, before delinquency or before the expiration of any extension period,
except to the extent that the validity of such assessment or tax shall be the
subject of a Permitted Protest and so long as, in the case of an assessment or
tax that has or may become a Lien against any of the Collateral, such contest
proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such assessment or tax.

 

(b)           Make timely payment or deposit of all tax payments and withholding
taxes required of it and them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish Lender with proof reasonably
satisfactory to Lender indicating that Borrower and such Subsidiaries have made
such payments or deposits.

 

6.6          Insurance.  At Borrower’s expense, maintain insurance with respect
to the assets of Borrower and each of its Subsidiaries, wherever located,
covering loss or damage by fire, theft, explosion, and all other hazards and
risks as ordinarily are insured against by other Persons engaged in the same or
similar businesses.  Borrower also shall maintain, with respect to itself and
each of its Subsidiaries, general liability insurance, flood insurance for
Collateral located in a flood plain, product liability insurance, pollution
liability insurance and fiduciary liability insurance, as well as insurance
against larceny, embezzlement, and criminal misappropriation.  All such policies
of insurance shall be with responsible and reputable insurance companies
acceptable to Lender in its Permitted Discretion and in such amounts as is
carried generally in accordance with prudent business practice by companies in
similar businesses similarly situated and located and in any event in amount,
adequacy and scope reasonably satisfactory to Lender.  All property insurance
policies covering the Collateral are to be made payable to Lender for the
benefit of Lender, as its interests may appear, in case of loss, pursuant to a
lender loss payable endorsement acceptable to Lender and are to contain such
other provisions as Lender may reasonably require to fully protect the Lender’s
interest in the Collateral and to any payments to be made under such policies. 
Such evidence of property and general liability insurance shall be delivered to
Lender, with the lender loss payable endorsements (but only in respect of
Collateral) and additional insured endorsements (with respect to general
liability coverage) in favor of Lender and shall provide for not less than 30
days (10 days in the case of non-payment) prior written notice to Lender of the
exercise of any right of cancellation.  If Borrower fails to maintain such
insurance, Lender may arrange for such insurance, but at Borrower’s expense and
without any responsibility on Lender’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims.  Borrower shall give Lender prompt notice of any loss
exceeding $350,000 covered by its casualty or business interruption insurance. 
Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

 

11

--------------------------------------------------------------------------------


 

6.7          Inspections, Exams, Audits and Appraisals.  Permit Lender and each
of Lender’s duly authorized representatives to visit any of its properties and
inspect any of its assets or books and records, to conduct inspections, exams,
audits and appraisals of the Collateral, to examine and make copies of its books
and records, and to discuss its affairs, finances, and accounts with, and to be
advised as to the same by, its officers and employees at such reasonable times
and intervals as Lender may designate and, so long as no Default or Event of
Default exists, with reasonable prior notice to Borrower.

 

6.8          Account Verification.  Permit Lender, in Lender’s name or in the
name of a nominee of Lender, to verify the validity, amount or any other matter
relating to any Account, by mail, telephone, facsimile transmission or
otherwise; provided, however, that so long as no Default or Event of Default has
occurred and is continuing, Lender shall only complete one such verification
each fiscal year and such verification will be completed in conjunction with
Lender’s field examination and with the assistance of personnel of Borrower. 
Further, at the request of Lender, Borrower shall send requests for verification
of Accounts or send notices of assignment of Accounts to Account Debtors and
other obligors.

 

6.9          Compliance with Laws.  Comply with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority,
other than laws, rules, regulations, and orders the non-compliance with which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.

 

6.10        Environmental.

 

(a)           Keep any property either owned or leased by Borrower or any of its
Subsidiaries free of any Environmental Liens or post bonds or other financial
assurances satisfactory to Lender and in an amount sufficient to satisfy the
obligations or liability evidenced by such Environmental Liens;

 

(b)           Comply, in all material respects, with Environmental Laws and
provide to Lender assurance of such compliance as Lender reasonably requests;

 

(c)           Promptly notify Lender of any release of which Borrower or any
Subsidiary has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or leased by Borrower or any of its Subsidiaries and take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law; and

 

(d)           Promptly, but in any event within 5 Business Days of its receipt
thereof, provide Lender with written notice of any of the following:  (i) notice
that an Environmental Lien has been filed against any of the real or personal
property of Borrower or its Subsidiaries, (ii) commencement of any Environmental
Action or written notice that an Environmental Action will be filed against
Borrower or any of its Subsidiaries, and (iii) written notice of a violation or
alleged violation, citation, or other administrative order from a Governmental
Authority.

 

6.11        Disclosure Updates.

 

(a)           Promptly and in no event later than 10 Business Days after any
officer of Borrower obtains knowledge thereof or after the occurrence thereof,
whichever is earlier, notify Lender:

 

(i)            if any written information, exhibit, or report furnished to
Lender (other than forward-looking information and projections and information
of a general economic nature and general information about the industry of a
Loan Party or any of its Subsidiaries) contained, at the time it was furnished
and considering all factual information as a whole, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made.  Any notification pursuant to the foregoing provision will not cure
or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto;

 

(ii)           of all actions, suits, or proceedings brought by or against
Borrower or any of its Subsidiaries before any court or Governmental Authority
which reasonably could be expected to result in a Material Adverse Change,
provided that, in any event, such notification shall not be later than 5 days
after service of process with respect thereto on Borrower or on any of its
Subsidiaries;

 

(iii)          of (i) any disputes or claims by Borrower’s customers exceeding
$500,000 individually or $2,500,000 in the aggregate during any fiscal year; or
(ii) Goods returned to or recovered by Borrower outside of the ordinary course
of business, with a fair market value exceeding individually or in the
aggregate, $500,000;

 

12

--------------------------------------------------------------------------------


 

(iv)          of any material loss or damage to any material Collateral or any
substantial adverse change in the Collateral taken as a whole;

 

(v)           of a violation of any law, rule or regulation, the non-compliance
with which reasonably could be expected to result in a Material Adverse Change;
or

 

(vi)          of the occurrence of any ERISA Event.

 

(b)           Immediately upon obtaining knowledge thereof or after the
occurrence thereof, notify Lender of any event or condition which constitutes a
Default or an Event of Default and provide a statement of the action that
Borrower proposes to take with respect to such Default or Event of Default.

 

Upon request of Lender, Borrower shall deliver to Lender any other materials,
reports, records or information reasonably requested relating to the operations,
business affairs, financial condition of Borrower or its Subsidiaries or the
Collateral.

 

6.12        Collateral Covenants.  Comply with each of the following covenants:

 

(a)           Possession of Collateral.  In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable
Collateral, Investment Related Property, or Chattel Paper, in each case, having
an aggregate value or face amount of $250,000 or more for all such Negotiable
Collateral, Investment Related Property, or Chattel Paper, Borrower shall, and
shall cause each of its Subsidiaries to, promptly (and in any event within  5
Business Days after receipt thereof), notify Lender thereof, and if and to the
extent that perfection or priority of Lender’s Liens is dependent on or enhanced
by possession, Borrower or the applicable Subsidiary, promptly (and in any event
within  5 Business Days) after request by Lender, shall execute such other
documents and instruments as shall be requested by Lender or, if applicable,
endorse and deliver physical possession of such Negotiable
Collateral, Investment Related Property, or Chattel Paper to Lender, together
with such undated powers (or other relevant document of assignment or transfer
acceptable to Lender) endorsed in blank as shall be requested by Lender, and
shall do such other acts or things deemed necessary or desirable by Lender to
enhance, perfect and protect Lender’s Liens therein;

 

(b)           Chattel Paper.

 

(i)            Promptly (and in any event within  5 Business Days) after request
by Lender, Borrower shall, and shall cause each of its Subsidiaries to, take all
steps reasonably necessary to grant Lender control of all electronic Chattel
Paper of Borrower or any Subsidiary in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the individual or aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $100,000; and

 

(ii)           If Borrower or any Subsidiary retains possession of any Chattel
Paper or instruments (which retention of possession shall be subject to the
extent permitted hereby), promptly upon the request of Lender, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of Wells Fargo Bank, National Association, as Lender”;

 

(c)           Control Agreements.

 

(i)            Except to the extent otherwise provided by Section 7.11, Borrower
shall obtain a Control Agreement from each bank (other than Lender) maintaining
a Deposit Account for Borrower;

 

(ii)           Except to the extent otherwise provided by Section 7.11, Borrower
shall obtain a Control Agreement from each issuer of uncertificated securities,
securities intermediary, or commodities intermediary issuing or holding any
financial assets or commodities to or for Borrower or any Subsidiary; and

 

(iii)          Except to the extent otherwise provided by Section 7.11, Borrower
shall cause Lender to obtain “control”, as such term is defined in the Code,
with respect to all of Borrower’s investment property;

 

(d)           Letter-of-Credit Rights.  If Borrower or its Subsidiaries (or any
of them) are or become the beneficiary of letters of credit having a face amount
or value of $250,000 or more in the aggregate, then Borrower shall, or shall
cause the applicable Subsidiary to, promptly (and in any event within 5 Business
Days after becoming a beneficiary), notify Lender thereof and, promptly (and in
any event within 5 Business Days) after request by Lender, enter into a
tri-party agreement with Lender and the issuer or confirming bank with respect
to letter-of-credit rights assigning such letter-of-credit rights to

 

13

--------------------------------------------------------------------------------


 

Lender and directing all payments thereunder to the Collection Account unless
otherwise directed by Lender, all in form and substance satisfactory to Lender;

 

(e)           Commercial Tort Claims.  If Borrower or its Subsidiaries (or any
of them) obtain Commercial Tort Claims having a value, or involving an asserted
claim, in the amount of $100,000 or more in the aggregate for all Commercial
Tort Claims, then Borrower shall, or shall cause the applicable Subsidiary to,
promptly (and in any event within 5 Business Days of obtaining such Commercial
Tort Claim), notify Lender upon incurring or otherwise obtaining such Commercial
Tort Claims and, promptly (and in any event within 5 Business Days) after
request by Lender, amend Schedule 5.6(d) to the Information Certificate to
describe such Commercial Tort Claims in a manner that reasonably identifies such
Commercial Tort Claims and which is otherwise reasonably satisfactory to Lender,
and hereby authorizes the filing of additional financing statements or
amendments to existing financing statements describing such Commercial Tort
Claims, and agrees to do such other acts or things deemed necessary or desirable
by Lender to give Lender a first priority, perfected security interest in any
such Commercial Tort Claim, which Commercial Tort Claim shall not be subject to
any other Liens;

 

(f)            Government Contracts.  Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $100,000, if any
Account or Chattel Paper of Borrower or any Subsidiary arises out of a contract
or contracts with the United States of America or any State or any department,
agency, or instrumentality thereof, Borrower shall, or shall cause the
applicable Subsidiary to, promptly (and in any event within 5 Business Days of
the creation thereof) notify Lender thereof and, promptly (and in any event
within 5 Business Days) after request by Lender, execute any instruments or take
any steps reasonably required by Lender in order that all moneys due or to
become due under such contract or contracts shall be assigned to Lender, for the
benefit of Lender and each Bank Product Provider, and shall provide written
notice thereof under the Assignment of Claims Act or other applicable law;

 

(g)           Intellectual Property.

 

(i)            Upon the request of Lender, in order to facilitate filings with
the PTO and the United States Copyright Office, Borrower shall, or shall cause
the applicable Subsidiary to, execute and deliver to Lender one or more
Copyright Security Agreements or Patent and Trademark Security Agreements to
further evidence Lender’s Lien on the Patents, Trademarks, or Copyrights, and
the General Intangibles of Borrower or such Subsidiary relating thereto or
represented thereby;

 

(ii)           Borrower and each Subsidiary shall have the duty, with respect to
Intellectual Property that is necessary in the conduct of Borrower’s or such
Subsidiary’s business, to protect and diligently enforce and defend at such
Person’s expense its material Intellectual Property, including (A) to diligently
enforce and defend, including promptly suing for infringement, misappropriation,
or dilution and to recover any and all damages for such infringement,
misappropriation, or dilution, and filing for opposition, interference, and
cancellation against conflicting Intellectual Property rights of any Person,
(B) to prosecute diligently any trademark application or service mark
application that is part of the Trademarks pending as of the date hereof or
hereafter, (C) to prosecute diligently any patent application that is part of
the Patents pending as of the date hereof or hereafter, (D) to take all
reasonable and necessary action to preserve and maintain all of such Person’s
Trademarks, Patents, Copyrights, Intellectual Property Licenses, and its rights
therein, including for all registered Trademarks and issued Patents, as
applicable, paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (E) to require all
employees, consultants, and contractors of Borrower and each Subsidiary who were
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment to such Person of Intellectual Property rights
created or developed and obligations of confidentiality.  Neither Borrower nor
any Subsidiary shall abandon any Intellectual Property or Intellectual Property
License that is necessary in the conduct of such Person’s business.  Borrower
shall, or shall cause the applicable Subsidiary to, take the steps described in
this Section 6.12(g)(ii) with respect to all new or acquired Intellectual
Property to which it or any of its Subsidiaries is now or later becomes entitled
that is necessary in the conduct of Borrower’s or such Subsidiary’s business;

 

(iii)          Borrower acknowledges and agrees that Lender shall have no duties
with respect to any Intellectual Property or Intellectual Property Licenses of
Borrower or any Subsidiary.  Without limiting the generality of this
Section 6.12(g)(iii), Borrower acknowledges and agrees that Lender shall not be
under any obligation to take any steps necessary to preserve rights in the
Collateral consisting of Intellectual Property or Intellectual Property Licenses
against any other Person, but Lender may do so at its option from and after the
occurrence and during the continuance of an Event of Default, and all expenses
incurred in connection therewith (including reasonable fees and expenses of
attorneys and other professionals) shall be for the sole account of Borrower and
shall be chargeable to the Loan Account; and

 

(iv)          Neither Borrower nor any Subsidiary shall enter into any
Intellectual Property License to receive any license or rights in any
Intellectual Property of any other Person unless Borrower or such Subsidiary has
used commercially reasonable efforts to permit the assignment of or grant of a
Lien in such Intellectual Property License (and all rights of Borrower or such
Subsidiary thereunder) to Lender (and any transferees of Lender).

 

14

--------------------------------------------------------------------------------


 

(h)           Investment Related Property.

 

(i)            Upon the occurrence and during the continuance of an Event of
Default, following the request of Lender, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
Borrower or any Subsidiary shall be held by Borrower or such Subsidiary in trust
for the benefit of Lender segregated from Borrower’s or such Subsidiary’s other
property, and Borrower or such Subsidiary shall deliver it promptly to Lender in
the exact form received; and

 

(ii)           Borrower shall, or shall cause the applicable Subsidiary to,
cooperate with Lender in obtaining all necessary approvals and making all
necessary filings under federal, state, local, or foreign law to effect the
perfection of the Security Interest on the Investment Related Property or to
effect any sale or transfer thereof;

 

(i)            Controlled Accounts.

 

(i)            Within 45 days following the Closing Date (the “Cash Management
Transition Period”), Borrower shall (A) establish and maintain at Lender all
Cash Management Services, including all deposit accounts and lockbox services. 
Such Cash Management Services maintained by Borrower shall be of a type and on
terms reasonably satisfactory to Lender;

 

(ii)           Until such time as Borrower has established all of its Cash
Management Services with Lender, during the Cash Management Transition Period
Borrower shall maintain Cash Management Services of a type and on terms
reasonably satisfactory to Lender at one or more of the banks set forth on
Schedule 5.15 to the Information Certificate (each a “Controlled Account Bank”),
and shall take reasonable steps to ensure that all of the Account Debtors of
Borrower and each of its Subsidiaries currently making payments to Borrower or a
Subsidiary by wire transfer, ACH or other similar means forward payment of the
amounts owed by them directly to the Collection Account or continue to forward
payment of the amounts owed by them directly to a bank account of Borrower
(each, a “Controlled Account”) at one of the Controlled Account Banks, and
(B) deposit or cause to be deposited promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all of their
Collections (including those sent directly by their Account Debtors to Borrower
or to a Subsidiary of Borrower) into the Collection Account; and

 

(iii)          During the Cash Management Transition Period, Borrower shall
maintain Control Agreements with the applicable Controlled Account Bank, in form
and substance reasonably acceptable to Lender.  Each such Control Agreement
shall provide, among other things, that (A) the Controlled Account Bank will
comply with any instructions originated by Lender directing the disposition of
the collected funds in such Controlled Account without further consent by
Borrower, (B) the Controlled Account Bank waives, subordinates, or agrees not to
exercise any rights of setoff or recoupment or any other claim against the
applicable Controlled Account other than for payment of its service fees and
other charges directly related to the administration of such Controlled Account
and for returned checks or other items of payment, and (C) the Controlled
Account Bank will forward, by daily standing wire transfer, all amounts in the
applicable Controlled Account to the Collection Account or such other account as
directed  by Lender.

 

(j)            Motor Vehicles and Other Certificated Property.  Promptly (and in
any event within 10 Business Days) upon request of Lender, Borrower shall
deliver to Lender an original certificate of title for each motor vehicle and
each other item of personal property the ownership of which is evidenced by or
is required under law to be evidenced by a certificate of title, together with a
signed motor vehicle title application or other necessary document naming Lender
as first lien holder with respect to such motor vehicle and, if necessary, will
cause such title certificates to be filed (with the Lender’s Lien noted thereon)
in the appropriate state motor vehicle or other filing office, to the extent
such original certificate of title and application or other document has not yet
been received by Lender and filed with the appropriate filing office.

 

(k)           Deposit Accounts.  Upon the opening or acquisition of any Deposit
Account not listed on Schedule 5.15 to the Information Certificate, Borrower
will deliver to Lender notice of such Deposit Account, including the name and
address of the financial institution where such Deposit Account is maintained
and the account number of such Deposit Account, together with such other
information as Lender may request. Upon request by Lender, Borrower will take
such further action as Lender may request to grant Lender a security interest in
all Deposit Accounts and agrees to do such other acts or things deemed necessary
or desirable by Lender to give Lender a first priority, perfected security
interest in all Deposit Accounts, which Deposit Accounts shall not be subject to
any other Liens.

 

6.13        Material Contracts.  Contemporaneously with the delivery of each
Compliance Certificate delivered pursuant to Section 6.1 with respect to the
quarters ending on or about January 31 and July 31, provide Lender with copies
of (a) each Material Contract entered into since the delivery of the previous
Compliance Certificate and (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate.  Borrower shall maintain all Material Contracts in full force and
effect, unless any such Material Contract shall expire in

 

15

--------------------------------------------------------------------------------


 

accordance with its terms, and shall not default in the payment or performance
of any obligations thereunder and shall not make or suffer to be made any
material amendment, change or modification of any Material Contract in a manner
materially adverse to Borrower without the prior written consent of Lender.

 

6.14        Location of Inventory, Equipment and Books.  Keep the Books of
Borrower and each of its Subsidiaries only at the locations identified on
Schedule 5.29 to the Information Certificate, keep the Inventory and Equipment
(other than motor vehicles being used by employees and agents of Borrower or a
Subsidiary in the ordinary course of business and Equipment out for repair or
service) of Borrower only at the locations identified on Schedule 5.29 to the
Information Certificate or at customer job site locations in the ordinary course
of business, and keep the chief executive office of Borrower and each of its
Subsidiaries only at the locations identified on Schedule 5.6(b) to the
Information Certificate; provided, however, that Borrower (a) may amend Schedule
5.29 to the Information Certificate so long as such amendment occurs by written
notice to Lender not less than 10 days prior to the date on which such
Inventory, Equipment or Books are moved to such new location, and so long as, at
the time of such written notification, Borrower or the applicable Subsidiary
provides Lender a Collateral Access Agreement with respect thereto if such
location is not owned by Borrower or such Subsidiary; and (b) must provide
written notice to Lender not less than 10 days prior to the date on which any
Inventory or Equipment is to be moved to any province in Canada where Inventory
or Equipment has not previously been stored and notice provided to Lender in
accordance with this Section 6.14, and such written notice must specify the
Inventory or Equipment being so moved and identify the specific province within
Canada in which such Inventory or Equipment will be maintained.  Borrower shall
keep all Equipment within the United States and Canada.

 

6.15        Formation of Subsidiaries.  At the time that Borrower forms any
direct or indirect Subsidiary or acquires any direct or indirect Subsidiary,
Borrower shall (a) within 10 days of such formation or acquisition cause such
new Subsidiary to provide to Lender a joinder to the Subsidiary Guaranty,
together with such other security documents, as well as appropriate financing
statements (and with respect to all property subject to a mortgage, fixture
filings), all in form and substance reasonably satisfactory to Lender,
(b) within 10 days of such formation or acquisition provide to Lender a pledge
agreement and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary reasonably satisfactory to Lender, and (c) within 10 days of such
formation or acquisition provide to Lender all other documentation, including
one or more opinions of counsel reasonably satisfactory to Lender, which in its
opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above.  Any document, agreement, or
instrument executed or issued pursuant to this Section 6.15 shall be a Loan
Document.

 

6.16        Further Assurances.

 

(a)           At any time upon the reasonable request of Lender, execute or
deliver to Lender any and all financing statements, fixture filings, security
agreements, pledges, assignments, endorsements of certificates of title,
mortgages, deeds of trust, opinions of counsel, and all other documents (the
“Additional Documents”) that Lender may reasonably request and in form and
substance reasonably satisfactory to Lender, to create, perfect, and continue
perfection or to better perfect Lender’s Liens in the Collateral of Borrower and
all of the assets of each Subsidiary (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided, however, that the requirements of this
Section 6.16(a) shall not be construed to require the granting of any mortgage,
deed of trust or other Lien on any Real Property (other than fixtures) of any
Subsidiary which is not Real Property Collateral.  To the maximum extent
permitted by applicable law, if Borrower or any Subsidiary refuses or fails to
execute or deliver any reasonably requested Additional Documents Borrower hereby
authorizes Lender to execute any such Additional Documents in Borrower’s name,
as applicable, and authorizes Lender to file such executed Additional Documents
in any appropriate filing office.  In furtherance and not in limitation of the
foregoing, Borrower shall take such actions as Lender may reasonably request
from time to time to ensure that the Obligations are secured by substantially
all of the assets of Borrower;

 

(b)           Borrower authorizes the filing by Lender of financing or
continuation statements, or amendments thereto, and Borrower will execute and
deliver to Lender such other instruments or notices as Lender may reasonably
request in order to perfect and preserve the Security Interest granted or
purported to be granted hereby;

 

(c)           Borrower authorizes Lender at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect at any time, (ii) describing
the Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by Part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance of such financing statement. 
Borrower also hereby ratifies any and all financing statements or amendments
previously filed by Lender in any jurisdiction; and

 

16

--------------------------------------------------------------------------------


 

(d)           Borrower acknowledges that neither Borrower nor any Subsidiary is
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of Lender, subject to such Person’s rights
under Section 9-509(d)(2) of the Code.

 

7.             NEGATIVE COVENANTS.

 

Borrower covenants and agrees that, until termination of all of the commitments
of Lender hereunder to provide any further extensions of credit and payment in
full of the Obligations, Borrower will not, and Borrower will not permit any of
its Subsidiaries to, do any of the following:

 

7.1          Indebtedness.  Create, incur, assume, suffer to exist, guarantee,
or otherwise become or remain, directly or indirectly, liable with respect to
any Indebtedness, except for Permitted Indebtedness.

 

7.2          Liens.  Create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens.

 

7.3          Restrictions on Fundamental Changes.

 

(a)           Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock, except (i) as permitted under
Section 7.14, (ii) for any merger between Loan Parties, provided that Borrower
must be the surviving entity of any such merger to which it is a party, and
(iii) for any merger between Subsidiaries of Borrower that are not Loan Parties;

 

(b)           Liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of any of Borrower’s wholly-owned Subsidiaries so
long as all of the assets (including any interest in any Stock) of such
liquidating or dissolving Subsidiary are transferred to Borrower or a Subsidiary
Guarantor that is not liquidating or dissolving, or (iii) the liquidation or
dissolution of a Subsidiary of Borrower that is not a Loan Party (other than any
such Subsidiary the Stock of which (or any portion thereof) is subject to a Lien
in favor of Lender) so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of Borrower that is not
liquidating or dissolving;

 

(c)           Suspend or cease operation of a substantial portion of its or
their business, except as permitted pursuant to Sections 7.3(a) or (b) above or
in connection with the transactions permitted pursuant to Section 7.4; or

 

(d)           Form or acquire any direct or indirect Subsidiary, unless Borrower
causes such direct or indirect Subsidiary to comply with the requirements of
Section 6.15.

 

7.4          Disposal of Assets.  Other than Permitted Dispositions or
transactions expressly permitted by Sections 7.3 or 7.12, sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral or any other asset except as expressly
permitted by this Agreement; provided, however, that Borrower may sell Real
Property not constituting Real Property Collateral and, so long as no Default or
Event of Default has occurred and is continuing, Borrower may terminate any
lease of real property to the extent such lease is not necessary for the
operation of Borrower’s business in the ordinary course and so long as such
termination could not reasonably be expected to result in a Material Adverse
Change. Lender shall not be deemed to have consented to any sale or other
disposition of any of the Collateral or any other asset except as expressly
permitted in this Agreement or the other Loan Documents.

 

7.5          Change Name.  Change the name, organizational identification
number, state of organization, organizational identity or “location” for
purposes of Section 9-307 of the Code of Borrower or any of its Subsidiaries.

 

7.6          Nature of Business.  Make any change in the nature of its or their
business as conducted on the date of this Agreement or acquire any properties,
business lines or assets that are not reasonably related to the conduct of such
business activities (it being understood that logistical services involving the
procurement and distribution of proppant are considered reasonably related to
the conduct of such business activities); provided, however, that the foregoing
shall not prevent Borrower or any of its Subsidiaries from engaging in any
business that is reasonably related or ancillary to its business.

 

17

--------------------------------------------------------------------------------

 


 

7.7          Prepayments and Amendments.

 

(a)           Except in connection with Refinancing Indebtedness permitted by
Section 7.1,

 

(i)            optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of Borrower or any of its Subsidiaries, except that the
foregoing shall not prohibit prepayments of (A) the Dacotah Real Estate Term
Loans so long as (1) no Default or Event of Default has occurred and is
continuing, and (2) the Borrower’s Fixed Charge Coverage Ratio for the most
recent 12-month period for which Borrower has delivered financial statements and
a Compliance Certificate in accordance with Section 6.1 would not be less than
1.10 to 1.00 when determined on a pro forma basis as if such prepayments were
made during such 12-month period, and (B) the Obligations in accordance with
this Agreement, or

 

(ii)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions, or

 

(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of

 

(i)            any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (A) the Obligations
in accordance with this Agreement and (B) Indebtedness permitted under clauses
(c), (e) and (f) of the definition of Permitted Indebtedness;

 

(ii)           any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of Lender; or

 

(iii)          the Governing Documents of Borrower or any of its Subsidiaries.

 

7.8          Change of Control.  Cause, permit, or suffer, directly or
indirectly, any Change of Control.

 

7.9          Restricted Junior Payments  Make any Restricted Junior Payment;
provided, however, that so long as it is permitted by law, and so long as no
Default or Event of Default shall have occurred and be continuing or would
result therefrom and so long as Borrower is a “pass-through” tax entity for
United States federal income tax purposes, Borrower may declare and pay
Pass-Through Tax Liabilities, net of any prior year loss carry-forwards.

 

7.10        Accounting Methods.  Modify or change its fiscal year or its method
of accounting (other than as may be required to conform to GAAP).

 

7.11        Investments; Controlled Investments.

 

(a)           Except for Permitted Investments, directly or indirectly, make or
acquire any Investment or incur any liabilities (including contingent
obligations) for or in connection with any Investment.

 

(b)           Make, acquire, or permit to exist Permitted Investments consisting
of cash, Cash Equivalents, or amounts credited to Deposit Accounts or Securities
Accounts unless Borrower and such Subsidiaries, as applicable, and the
applicable bank (or as permitted solely pursuant to Section 6.12(i) or
securities intermediary have entered into Control Agreements with Lender
governing such Permitted Investments in order to perfect (and further establish)
Lender’s Liens in such Permitted Investments.  Except as provided in this
Section 7.11(b), Borrower shall not, and shall not permit its Subsidiaries to,
establish or maintain any Deposit Account or Securities Account with a banking
institution other than Lender.

 

7.12        Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower, any other Loan
Party or any of their Subsidiaries except for:

 

(a)           Transactions effected by the Loan Documents or transactions (other
than the payment of management, consulting, monitoring, or advisory fees) with
any Affiliates of Borrower or any Loan Party in the ordinary course of business
of Borrower or Loan Party, consistent with past practices and undertaken in good
faith, upon fair and reasonable terms fully disclosed to Lender and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; so long as it has been approved by a Loan Party’s board of
directors (or comparable governing body) in accordance with applicable law, any
customary indemnities provided for the benefit of directors (or comparable
managers) of such Loan Party.

 

18

--------------------------------------------------------------------------------


 

(b)           So long as it has been approved by Borrower’s board of directors
(or comparable governing body) in accordance with applicable law, the payment of
reasonable compensation, severance, or employee benefit arrangements to
employees, officers, and outside directors of Borrower in the ordinary course of
business and consistent with industry practice.

 

(c)           A sale-leaseback arrangement under which Borrower sells to, and
subsequently leases from, any Subsidiary, Parent or any Affiliate of Parent,
Real Property (other than Real Property Collateral) owned by Borrower, so long
as all terms of such arrangement are fair and reasonable, fully disclosed to
Lender and no less favorable to Borrower than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate and so long as the owner of such
Real Property shall have entered into a Collateral Access Agreement with Lender
and Lender shall have received such other documents, instruments and agreements
related thereto as Lender may reasonably request.

 

(d)           Transactions permitted by Section 7.3 (other than an acquisition
of a Subsidiary from an Affiliate) or Section 7.9.

 

(e)           The acquisition of a Subsidiary from an Affiliate that is
permitted under Section 7.3(d) that is undertaken in good faith, upon fair and
reasonable terms fully disclosed to Lender and no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate, so long
as such acquisition has been approved by the applicable Loan Party’s or
Subsidiary’s Board of Directors or holders of Stock in accordance with
applicable law and its Governing Documents.

 

7.13        Use of Proceeds.  Use the proceeds of any loan made hereunder for
any purpose other than: (a) on the Closing Date, to pay fees, costs, and
expenses, including Lender Expenses, incurred in connection with this Agreement,
the other Loan Documents, and the transactions contemplated hereby and thereby;
and (b) consistent with the terms and conditions hereof, (i) in respect of
Advances, for general corporate and working capital purposes (including the
purchase of Equipment, payment of book overdrafts and to fund accounts payable
of Borrower over 30 days past due), (ii) in respect of the Equipment Term Loan,
to purchase or refinance Eligible Equipment, and (iii) in respect of each CapEx
Term Loan, for the purchase or refinancing of or reimbursement of costs incurred
by Borrower with respect to Eligible Additional Equipment; provided that no part
of the proceeds of the Advances, Equipment Term Loan or any CapEx Term Loan made
to Borrower will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.  Borrower shall not use the
proceeds of any Advance in breach of Section 2.11(a).

 

7.14        Limitation on Issuance of Stock.  Except for the issuance or sale of
common units under Borrower’s Governing Documents as in effect on the date
hereof or the issuance of comparable common equity or profits units to employees
of Borrower in accordance with Borrower’s Governing Documents as in effect on
the date hereof or Permitted Preferred Stock by Borrower or any of its
Subsidiaries, issue or sell or enter into any agreement or arrangement for the
issuance and sale of any of its Stock.

 

7.15        Inventory and Equipment with Bailees.  Store the Inventory or
Equipment of Borrower or any of its Subsidiaries at any time now or hereafter
with a bailee, warehouseman, or similar party, except as permitted under
Section 6.14 or set forth on Schedule 7.15 to the Information Certificate.

 

8.             FINANCIAL COVENANTS.

 

Borrower covenants and agrees that, until termination of all obligations of
Lender to provide extensions of credit hereunder and payment in full of the
Obligations, Borrower will comply with each of the following financial
covenants:

 

8.1          Fixed Charge Coverage Ratio.  Borrower shall maintain its Fixed
Charge Coverage Ratio as of the end of each fiscal quarter and for the most
recent 12-month period then ended, commencing with the fiscal quarter ended
April 30, 2013, at not less than 1.10 to 1.00.  For the avoidance of doubt,
Borrower shall report (in each monthly Compliance Certificate required pursuant
to Section 6.1) its Fixed Charge Coverage Ratio as of the end of each month on a
trailing 12-month basis, but the Borrower shall not be in breach of this
Section 8.1 as of any month-end that is not the end of a fiscal quarter,
regardless of the Fixed Charge Coverage Ratio so reported.

 

9.             EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

9.1          (a)           If Borrower fails to pay when due and payable, or
when declared due and payable, all or any portion of the Obligations consisting
of principal due Lender or any Bank Product Provider; or

 

19

--------------------------------------------------------------------------------


 

(b)           If Borrower fails to pay when due and payable, or when declared
due and payable, all or any portion of the Obligations consisting of interest,
fees, charges or other amounts due Lender or any Bank Product Provider,
reimbursement of Lender Expenses, or other amounts constituting Obligations
(including any portion thereof that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), and such failure continues
for a period of three Business Days;

 

9.2          (a)           If Borrower fails to perform or observe any covenant
or other agreement contained in any of (i) Sections 4.4, 6.2, 6.3 (solely if
Borrower or any of its Subsidiaries is not in good standing in its jurisdiction
of organization), 6.6, 6.7 (solely if Borrower or any Subsidiary Guarantor
refuses to allow Lender or its representatives or agents to visit its
properties, inspect its assets or books or records, examine and make copies of
its books and records, or discuss its affairs, finances, and accounts with its
officers and employees), 6.8, 6.11, 6.12; 6.14 or 6.15, (ii) Section 7 or
(iii) Section 8;

 

(b)           If Borrower fails to perform or observe any covenant or other
agreement contained in any of Sections 6.1, 6.5 or 6.13 and such failure
continues for a period of 5 days after the earliest of (i) the date on which
such failure shall first become known to any Executive Officer of Borrower,
(ii) the date on which any Executive Officer of Borrower could reasonably be
expected to have known of such failure or (iii) the date on which written notice
thereof is given to Borrower by Lender;

 

(c)           If (i) Borrower fails to perform or observe any covenant or other
agreement contained in any of Sections 6.3 (other than if Borrower is not in
good standing in its jurisdiction of organization), 6.4, 6.7 (other than if
Borrower or any Subsidiary Guarantor refuses to allow Lender or its
representatives or agents to visit its properties, inspect its assets or books
or records, examine and make copies of its books or records or disclose its
affairs, finances and accounts with its officers and employees), 6.9, 6.10 and
6.16 or (ii) any Loan Party or any of its Subsidiaries fails to perform or
observe any covenant or other agreement contained in this Agreement, or in any
of the other Loan Documents, in each case, other than any such covenant or
agreement that is unable to be cured or is the subject of another provision of
this Section 9 (in which event such other provision of this Section 9 shall
govern), and, in each case, such failure continues for a period of 10 days after
the earliest of (A) the date on which such failure shall first become known to
any Executive Officer of Borrower, Parent or any other Loan Party or Subsidiary,
(B) the date on which any Executive Officer of Borrower, Parent or any other
Loan Party or Subsidiary could reasonably be expected to have known of such
failure or (C) the date on which written notice thereof is given to Borrower or
the applicable Loan Party or Subsidiary by Lender; or

 

9.3          If one or more judgments, orders, or awards for the payment of
money in an amount in excess of $1,000,000 in any one case or in excess of
$3,000,000 in the aggregate, (except to the extent fully covered (other than to
the extent of customary deductibles) by insurance pursuant to which the insurer
has not denied coverage) is entered or filed against Borrower or any Subsidiary,
or with respect to any of their respective assets, and either (a) there is a
period of 30 consecutive days at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

 

9.4          If an Insolvency Proceeding is commenced by Borrower or a
Subsidiary;

 

9.5          If an Insolvency Proceeding is commenced against Borrower or a
Subsidiary and any of the following events occur:  (a) Borrower or such
Subsidiary consents to the institution of such Insolvency Proceeding against it,
(b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, Borrower or such Subsidiary, or (e) an order for
relief shall have been issued or entered therein; provided that Lender shall
have no obligation to provide any extension of credit to Borrower during such 60
calendar day period specified in subsection (c);

 

9.6          If Borrower or any Subsidiary is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of the business affairs of Borrower and its Subsidiaries, taken as a whole;

 

9.7          If there is: (a) a default in one or more agreements to which
Borrower or any Subsidiary is a party with one or more third Persons relative to
the Indebtedness of Borrower or such Subsidiary, and such default (i) occurs at
the final maturity of the obligations thereunder, or (ii) results in a right by
such third Person, irrespective of whether exercised, to accelerate the maturity
of Borrower’s or such Subsidiary’s obligations thereunder; provided, however,
that no Event of Default shall be deemed to have occurred under this Section 9.7
unless the aggregate amount outstanding as to all such Indebtedness as to which
such defaults have occurred is greater than $1,000,000; or (b) a default in or
an involuntary early termination of one or more Hedge Agreements to which
Borrower or a Subsidiary is a party; or (c) a default under any Material
Contract or the

 

20

--------------------------------------------------------------------------------


 

occurrence of any other event which results in a right of any Person under such
Material Contract, irrespective of whether exercised, to terminate such Material
Contract in whole or in part;

 

9.8          If any warranty, representation, certificate, statement, or Record
made herein or in any other Loan Document or delivered in writing to Lender in
connection with this Agreement or any other Loan Document proves to be untrue in
any material respect (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date of issuance or
making or deemed making thereof;

 

9.9          If this Agreement or any other Loan Document that purports to
create a Lien, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby;

 

9.10        If there occurs any Material Adverse Change;

 

9.11        Any director, officer, or owner of at least 25% of the issued and
outstanding ownership interests of Borrower or any Subsidiary is convicted of a
felony offense involving fraud, theft, misrepresentation or other crimes of a
financial nature under state or federal law, or Borrower or a Subsidiary hires
an officer or appoints a director who has been convicted of any such felony
offense, or a Person becomes an owner of at least 25% of the issued and
outstanding ownership interests of Borrower or a Subsidiary who has been
convicted of any such felony offense;

 

9.12        If Borrower or any Subsidiary fails to pay any indebtedness or
obligation owed to Lender or its Affiliates which is unrelated to the Credit
Facility or this Agreement as it becomes due and payable (taking into account
any grace periods related thereto) or the occurrence of any default or event of
default (taking into account any cure periods related thereto) under any
agreement between Borrower or any Subsidiary and Lender or its Affiliates
unrelated to the Loan Documents (it being understood that all Obligations, as
defined herein, and all agreements relating thereto are deemed related to the
Credit Facility and this Agreement for purposes of this Section 9.12); provided,
however, that no Event of Default shall be deemed to have occurred under this
Section 9.12 unless the aggregate amount of all indebtedness and obligations
with respect to such failures, defaults and events of default is greater than
$500,000;

 

9.13        The validity or enforceability of any Loan Document shall at any
time for any reason be declared to be null and void, or a proceeding shall be
commenced by a Loan Party or any Subsidiary, or by any Governmental Authority
having jurisdiction over a Loan Party or any Subsidiary, seeking to establish
the invalidity or unenforceability thereof, or a Loan Party or any Subsidiary
shall deny that such Loan Party or such Subsidiary has any liability or
obligation purported to be created under any Loan Document; or

 

9.14        If (a) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower or any Subsidiary under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$250,000 or (b) Borrower, any Subsidiary or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan.

 

10.          RIGHTS AND REMEDIES.

 

10.1        Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Lender may, in addition to any other rights
or remedies provided for hereunder or under any other Loan Document or by
applicable law, do any one or more of the following:

 

(a)           declare the Obligations (other than the Hedge Obligations, which
may be accelerated in accordance with the terms of the applicable Hedge
Agreement), whether evidenced by this Agreement or by any of the other Loan
Documents immediately due and payable, whereupon the same shall become and be
immediately due and payable and Borrower shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by
Borrower;

 

(b)           declare the funding obligations of Lender under this Agreement
terminated, whereupon such funding obligations shall immediately be terminated
together with any obligation of Lender hereunder to make Advances, issue Letters
of Credit or extend any other credit hereunder;

 

(c)           give notice to an Account Debtor or other Person obligated to pay
an Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other

 

21

--------------------------------------------------------------------------------


 

amount due has been assigned to Lender for security and must be paid directly to
Lender and Lender may collect the Accounts, General Intangible and Negotiable
Collateral of Borrower and each other Loan Party that is party to a Security
Agreement directly, and any collection costs and expenses shall constitute part
of the Obligations under the Loan Documents;

 

(d)           in Lender’s name or in the name of Borrower or any other Loan
Party that is party to a Security Agreement, as Borrower’s or such Loan Party’s
agent and attorney-in-fact, notify the United States Postal Service to change
the address for delivery of mail to any address designated by Lender, otherwise
intercept mail, and receive, open and dispose of such Loan Party’s mail,
applying all Collateral as permitted under this Agreement and holding all other
mail for such Loan Party’s account or forwarding such mail to such Loan Party’s
last known address;

 

(e)           without notice to or consent from Borrower, any other Loan Party
or any of their respective Subsidiaries, and without any obligation to pay rent
or other compensation, take exclusive possession of all locations where
Borrower, any Loan Party that is party to a Security Agreement or any of its
respective Subsidiaries conduct its business or has any rights of possession and
use the locations to store, process, manufacture, sell, use, and liquidate or
otherwise dispose of items that are Collateral, and for any other incidental
purposes deemed appropriate by Lender in good faith; and

 

(f)            exercise in respect of the Collateral, in addition to other
rights and remedies provided for herein, in the other Loan Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code or any other applicable law.

 

10.2        Additional Rights and Remedies.  Without limiting the generality of
the foregoing, Borrower expressly agrees that upon the occurrence and during the
continuation of an Event of Default:

 

(a)           Lender, without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon Borrower, any other Loan Party or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Borrower and the other Loan Parties that are party to
a Security Agreement to, and Borrower hereby agrees that it will at its own
expense and upon request of Lender forthwith, assemble all or part of the
Collateral as directed by Lender and make it available to Lender at one or more
locations designated by Lender where Borrower or such other Loan Party conducts
business, and (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
Lender’s, Borrower’s or such other Loan Party’s offices or elsewhere, for cash,
on credit, and upon such other terms as Lender may deem commercially
reasonable.  Borrower agrees that, to the extent notice of sale shall be
required by law, at least 10 days notice to Borrower or such other Loan Party of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification and such notice shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code.  Lender shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given.  Lender may
adjourn any public or private sale from time to time, and such sale may be made
at the time and place to which it was so adjourned.  Borrower agrees that the
internet shall constitute a “place” for purposes of Section 9-610(b) of the
Code.  Borrower agrees that any sale of Collateral to a licensor pursuant to the
terms of a license agreement between such licensor and Borrower or such other
Loan Party is sufficient to constitute a commercially reasonable sale (including
as to method, terms, manner, and time) within the meaning of Section 9-610 of
the Code;

 

(b)           Lender may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which Lender’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank maintaining such
Deposit Account for the applicable Loan Party to pay the balance of such Deposit
Account to or for the benefit of Lender, and (ii) with respect to any Loan
Party’s Securities Accounts in which Lender’s Liens are perfected by control
under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Loan Party to
(A) transfer any cash in such Securities Account to or for the benefit of
Lender, or (B) liquidate any financial assets in such Securities Account that
are customarily sold on a recognized market and transfer the cash proceeds
thereof to or for the benefit of Lender;

 

(c)           any cash held by Lender as Collateral and all cash proceeds
received by Lender in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Obligations in the order set forth in Section 10.5.  In the event the proceeds
of Collateral are insufficient to satisfy all of the Obligations in full,
Borrower and each other Loan Party shall remain jointly and severally liable for
any such deficiency; and

 

(d)           the Obligations arise out of a commercial transaction, and that if
an Event of Default shall occur Lender shall have the right to an immediate writ
of possession without notice of a hearing.  Lender shall have the right to the

 

22

--------------------------------------------------------------------------------


 

appointment of a receiver for Borrower and each other Loan Party that is party
to a Security Agreement or for the properties and assets of Borrower and each
such other Loan Party, and Borrower hereby consents to such rights and such
appointment and hereby waives any objection Borrower may have thereto or the
right to have a bond or other security posted by Lender.

 

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1, upon the occurrence of any Default or Event of Default described
in Section 9.4 or Section 9.5, in addition to the remedies set forth above,
without any notice to Borrower or any other Person or any act by Lender, all
obligations of Lender to provide any further extensions of credit hereunder
shall automatically terminate and the Obligations (other than the Hedge
Obligations), shall automatically and immediately become due and payable and
Borrower shall be obligated to repay all of such Obligations in full, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by Borrower.

 

10.3        Lender Appointed Attorney in Fact.  Borrower hereby irrevocably
appoints Lender its attorney-in-fact, with full authority in the place and stead
of Borrower and in the name of Borrower or otherwise, at such time as an Event
of Default has occurred and is continuing, to take any action and to execute any
instrument which Lender may reasonably deem necessary or advisable to accomplish
the purposes of this Agreement, including:

 

(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of Borrower or the Accounts
or other assets of any other Loan Party that is party to a Security Agreement;

 

(b)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;

 

(c)           to file any claims or take any action or institute any proceedings
which Lender may deem necessary or desirable for the collection of any of the
Collateral of Borrower or any of the assets of any other Loan Party that is
party to a Security Agreement or otherwise to enforce the rights of Lender with
respect to any of the Collateral;

 

(d)           to repair, alter, or supply Goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to Borrower or any
other Loan Party that is party to a Security Agreement in respect of any Account
of Borrower or such other Loan Party;

 

(e)           to use any Intellectual Property or Intellectual Property Licenses
of Borrower or any other Loan Party that is party to a Security Agreement
including but not limited to any labels, Patents, Trademarks, trade names, URLs,
domain names, industrial designs, Copyrights, or advertising matter, in
preparing for sale, advertising for sale, or selling Inventory or other
Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of Borrower or any other Loan Party that is party to a
Security Agreement;

 

(f)            to take exclusive possession of all locations where Borrower or
any other Loan Party that is party to a Security Agreement conducts its business
or has rights of possession, without notice to or consent of Borrower or any
Loan Party and to use such locations to store, process, manufacture, sell, use,
and liquidate or otherwise dispose of items that are Collateral, without
obligation to pay rent or other compensation for the possession or use of any
location;

 

(g)           Lender shall have the right, but shall not be obligated, to bring
suit in its own name or in the applicable Loan Party’s name, to enforce the
Intellectual Property and Intellectual Property Licenses and, if Lender shall
commence any such suit, Borrower or any other Loan Party that is party to a
Security Agreement shall, at the request of Lender, do any and all lawful acts
and execute any and all proper documents reasonably required by Lender in aid of
such enforcement; and

 

(h)           to the extent permitted by law, Borrower hereby ratifies all that
such attorney-in-fact shall lawfully do or cause to be done by virtue hereof. 
This power of attorney is coupled with an interest and shall be irrevocable
until all commitments of Lender under this Agreement to provide extensions of
credit are terminated and all Obligations have been paid in full in cash.

 

10.4        Remedies Cumulative.  The rights and remedies of Lender under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative.  Lender shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by
Lender of any Default or Event of Default shall be deemed a continuing waiver. 
No delay by Lender shall constitute a waiver, election, or acquiescence by it.

 

23

--------------------------------------------------------------------------------


 

10.5        Crediting of Payments and Proceeds.  In the event that the
Obligations (other than the Hedge Obligations, which may be accelerated in
accordance with the terms of the applicable Hedge Agreement) have been
accelerated pursuant to Section 10.1 or the Lender has exercised any remedy set
forth in this Agreement or any other Loan Document, all payments received by
Lender upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied in such manner as Lender shall determine in its
discretion and, thereafter, to Borrower (to be wired to the Designated Account)
or such other Person entitled thereto under applicable law.

 

10.6        Marshaling.  Lender shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies under this Agreement and under the other Loan
Documents and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights and remedies,
however existing or arising.  To the extent that it lawfully may, Borrower and
each other Loan Party hereby agrees that it will not invoke any law relating to
the marshaling of collateral which might cause delay in or impede the
enforcement of Lender’s rights and remedies under this Agreement or under any
other Loan Document or instrument creating or evidencing any of the Obligations
or under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Borrower hereby irrevocably waives the benefits of
all such laws.

 

10.7        License.  Borrower hereby grants to Lender a non-exclusive,
worldwide and royalty-free license to use or otherwise exploit all Intellectual
Property rights of Borrower for the purpose of: (a) completing the manufacture
of any in-process materials following and during the continuance of any Event of
Default so that such materials become saleable Inventory, all in accordance with
the same quality standards previously adopted by Borrower for its own
manufacturing; and (b) selling, leasing or otherwise disposing of any or all
Collateral following and during the continuation of any Event of Default.

 

11.          WAIVERS; INDEMNIFICATION.

 

11.1        Demand; Protest; etc.  Borrower and each other Loan Party waives
demand, protest, notice of protest, notice of default or dishonor, notice of
payment and nonpayment, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of documents, instruments, chattel paper, and guarantees
at any time held by Lender on which Borrower or such other Loan Party may in any
way be liable.  Borrower further waives any right to require Lender to:
(a) proceed against any of the other Loan Parties or any other Person;
(b) marshal assets or proceed against or exhaust any security held from any of
the other Loan Parties or any other Person; (c) give notice of the terms, time
and place of any public or private sale or other disposition of personal
property security held from or pledged by any of the other Loan Parties or any
other Person; (d) take any other action or pursue any other remedy in Lender’s
power; or (e) make any presentment or demand for performance, or give any notice
of nonperformance, protest, notice of protest or notice of dishonor hereunder or
in connection with any obligations or evidences of indebtedness held by Lender
as security for or which constitute in whole or in part the Obligations secured
hereunder, or in connection with the creation of new or additional Obligations. 
In addition, Borrower waives any defense to its obligations hereunder based upon
or arising by reason of: (i) any disability or other defense of any of the other
Loan Parties or any other Person; (ii) the cessation or limitation from any
cause whatsoever, other than payment in full of the Obligations; (iii) any lack
of authority of any officer or director acting or purporting to act on behalf of
any of Borrower or any other Loan Party which is a corporation, partnership or
other type of entity, or any defect in the formation of any such Loan Party;
(iv) the application by any Loan Party of the proceeds of any Indebtedness for
purposes other than the purposes represented by such Loan Party to, or intended
or understood by, Borrower or Lender; (v) any act or omission by Lender (other
than acts or omissions due to gross negligence or willful misconduct of Lender
as determined by a final, non-appealable judgment of a court of competent
jurisdiction) which directly or indirectly results in or aids the discharge of
Borrower or any other Loan Party or any portion of the Obligations by operation
of law or otherwise, or which in any way impairs or suspends any rights or
remedies of Lender against any of the Loan Parties; (vi) any impairment of the
value of any interest in security for the Obligations or any portion thereof,
including without limitation, the failure to obtain or maintain perfection or
recordation of any interest in any such security, the release of any such
security without substitution, and/or the failure to preserve the value of, or
to comply with applicable law in disposing of, any such security; (vii) any
modification of the Obligations, in any form whatsoever, including any
modification made after revocation hereof to any Obligations incurred prior to
such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Obligations or any portion thereof, including increase or decrease
of the rate of interest thereon; or (viii) any requirement that Lender give any
notice of acceptance of this Agreement.  Until all Obligations shall have been
paid in full and all commitments of Lender have been terminated, no Loan Party
shall have any right of subrogation as against any other Loan Party, and
Borrower waives any right to enforce any remedy which Lender now has or may
hereafter have against any of the Loan Parties or any other Person and waives
any benefit of, or any right to participate in, any security now or hereafter
held by Lender.  Borrower further waives all rights and defenses Borrower or any
other Loan Party may have arising out of (A) any election of remedies by Lender,
even though that election of remedies, such as a non-judicial foreclosure with
respect to any security for any portion of the Obligations, destroys Borrower’s
rights of subrogation or Borrower’s rights to proceed against any other Loan
Party for reimbursement, or (B) any loss of rights Borrower may suffer by reason
of any rights, powers or remedies of any of the other Loan Parties in connection
with

 

24

--------------------------------------------------------------------------------


 

any anti-deficiency laws or any other laws limiting, qualifying or discharging
the Obligations, whether by operation of law or otherwise, including any rights
Borrower may have to a fair market value hearing to determine the size of a
deficiency following any foreclosure sale or other disposition of any real
property security for any portion of the Obligations.

 

11.2        The Lender’s Liability for Collateral.  Borrower hereby agrees
that:  (a) so long as Lender complies with its obligations, if any, under the
Code, Lender shall not in any way or manner be liable or responsible for: 
(i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring
or arising in any manner or fashion from any cause, (iii) any diminution in the
value thereof, or (iv) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other Person, and (b) all risk of loss, damage, or
destruction of the Collateral shall be borne by Borrower.

 

11.3        Indemnification.  Borrower shall pay, indemnify, defend, and hold
the Lender-Related Persons (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by applicable law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, liabilities, fines, costs,
penalties, and damages, and all reasonable fees and disbursements of attorneys,
experts, or consultants and all other costs and expenses actually incurred in
connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery, enforcement, performance, or administration (including any
restructuring, forbearance or workout with respect hereto) of this Agreement,
any of the other Loan Documents, or the transactions contemplated hereby or
thereby or the monitoring of compliance by Borrower and each other Loan Party
and each of its Subsidiaries with the terms of the Loan Documents, (b) with
respect to any investigation, litigation, or proceeding related to this
Agreement, any other Loan Document, or the use of the proceeds of the credit
provided hereunder (irrespective of whether any Indemnified Person is a party
thereto), or any act, omission, event, or circumstance in any manner related
thereto, (c) in connection with the custody, preservation, use or operation of,
or, upon an Event of Default, the sale of, collection from, or other realization
upon, any of the Collateral in accordance with this Agreement and the other Loan
Documents, (d) with respect to the failure by Borrower or any other Loan Party
to perform or observe any of the provisions hereof or any other Loan Document,
(e) in connection with the exercise or enforcement of any of the rights of
Lender hereunder or under any other Loan Document, and (f) in connection with or
arising out of any presence or release of Hazardous Materials at, on, under, to
or from any assets or properties owned, leased or operated by Borrower or any
other Loan Party or any Subsidiary of Borrower or any other Loan Party or any
Environmental Actions, Environmental Liabilities or Remedial Actions related in
any way to any such assets or properties of such Loan Party or any of its
Subsidiaries (each and all of the foregoing, the “Indemnified Liabilities”). 
This provision shall survive the termination of this Agreement and the repayment
of the Obligations.  If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
or any other Loan Party was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower or such other Loan Party with
respect thereto.  WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO
EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH
INDEMNIFIED PERSON OR OF ANY OTHER PERSON.  The foregoing to the contrary
notwithstanding, neither Borrower nor any other Loan Party shall have any
obligation to any Indemnified Person under this Section 11.3 with respect to any
Indemnified Liability that a court of competent jurisdiction finally determines
to have resulted from the gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, or attorneys.  This

 

12.          NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or telefacsimile.  In the case of notices or demands to Borrower, any
other Loan Party or Lender, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:

RockPile Energy Services, LLC

 

1660 Wynkoop Street

 

Suite 900

 

Denver, CO 80202

 

Attn: James C. Evans, Chief Financial Officer

 

Fax No.: (303) 825-1389

 

 

with courtesy copies to

 

(which shall not constitute

 

Notice for purposes of this

 

 

25

--------------------------------------------------------------------------------


 

Section 12):

Triangle Petroleum Corporation

 

1200 17th Street

 

Suite 2600

 

Denver, CO 80202

 

Attn: Ryan D. McGee, Associate Counsel

 

Fax No.: (303) 260-5080

 

 

If to Lender:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

1000 Louisiana Street, Suite 900

 

Houston, TX 77002

 

Attn: Kevin Davidson

 

Fax No.: (713) 739-1087

with courtesy copies to

 

(which shall not constitute

 

Notice for purposes of this

 

Section 12)

FAEGRE BAKER DANIELS LLP

 

2200 Wells Fargo Center

 

90 South Seventh Street

 

Suite 2200

 

Minneapolis, Minnesota 55402-3901

 

Attn: James M. Pfau, Esq.

 

Fax No.: (612) 766-1600

 

Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties.  All notices or demands sent in accordance with this Section 12 shall
be deemed received on the earlier of the date of actual receipt or 3 Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).  Any notice given by Lender to Borrower as
provided in this Section 12 shall be deemed sufficient notice as to all Loan
Parties, regardless of whether each Loan Party is sent a separate copy of such
notice or whether each Loan Party is specifically identified in such notice.

 

13.          CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO AS WELL AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR
RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
COLORADO WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND
LITIGATED IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS LOCATED IN THE CITY OF DENVER AND THE COUNTY OF DENVER, STATE OF
COLORADO; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  BORROWER AND LENDER WAIVE, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).  TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS (EACH, A “CLAIM”).  BORROWER AND LENDER REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES

 

26

--------------------------------------------------------------------------------


 

ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT
OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

 

(c)           NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE LENDER, OR ANY
AFFILIATE OF LENDER OR ANY DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE,
AGENT, OR ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, OR PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY
ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY
HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES,
WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS
FAVOR.

 

14.          ASSIGNMENTS; SUCCESSORS.  This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, however, that neither Borrower nor any other Loan Party may assign
this Agreement or any rights or duties hereunder without Lender’s prior written
consent and any prohibited assignment shall be absolutely void ab initio.  No
consent to assignment by the Lender shall release Borrower or any other Loan
Party from its Obligations.  Lender may assign this Agreement and the other Loan
Documents in whole or in part and its rights and duties hereunder or grant
participations in the Obligations hereunder and thereunder and no consent or
approval by Borrower or any other Loan Party is required in connection with any
such assignment or participation.  With respect to grants of participations in
the Obligations, Lender, acting solely for this purpose as a non-fiduciary agent
of Borrower, shall maintain a register on which it enters the name and address
of each assignee and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other Obligations (the “Participant
Register”); provided that Lender shall have no obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  Borrower hereby agrees that Lender acting
as its agent solely for the purpose set forth in this Section 14 shall not
subject Lender to any fiduciary or other implied duties, all of which are hereby
waived by Borrower.

 

15.          AMENDMENTS; WAIVERS.  No amendment or modification of this
Agreement or any other Loan Document or any other document or agreement
described in or related to this Agreement shall be effective unless it has been
agreed to by Lender in a writing that specifically states that it is intended to
amend or modify specific Loan Documents, or any other document or agreement
described in or related to this Agreement.  No failure by Lender to exercise any
right, remedy, or option under this Agreement or any other Loan Document, or
delay by Lender in exercising the same, will operate as a waiver thereof.  No
waiver by Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by Borrower or
any other Loan Party of any provision of this Agreement.  Lender’s rights under
this Agreement and the other Loan Documents will be cumulative and not exclusive
of any other right or remedy that Lender may have.

 

16.          TAXES.

 

(a)           Any and all payments by or on account of any obligation of a Loan
Party hereunder or under any note or Loan Document shall be made free and clear
of and without deduction for any Taxes; provided that if any applicable law
requires the deduction or withholding of any Tax from any such payment, then the
Loan Party shall make such deduction and timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law, and if
such Tax is an Indemnified Tax, then the sum payable by the Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 16(a)),
Lender receives an amount equal to the sum it would have received had no such
deductions been made.

 

(b)           The Loan Parties agree to timely pay any Other Taxes with respect
to this Agreement or any other Loan Document to the relevant Governmental
Authority in accordance with applicable law.

 

(c)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Loan Party shall
deliver to the Lender with respect to whom such Taxes were paid the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

 

(d)           The Loan Parties shall indemnify Lender, within 10 days of demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 16)  payable or paid by the Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the

 

27

--------------------------------------------------------------------------------


 

relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to the Loan Parties by Lender shall be conclusive absent
manifest error.  The Loan Parties shall also indemnify Lender, within 10 days
after demand therefor, for any incremental Taxes that may become payable by
Lender as a result of any failure of any Loan Party to pay any Taxes when due to
the appropriate Governmental Authority or to deliver documentation evidencing
the payment of Taxes.

 

(e)           Any Foreign Person that owns an interest in the Obligations and
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments hereunder or any other
Loan Document shall deliver to Borrower at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by Borrower as will permit such payments
to be made without withholding or at a reduced rate.  In addition, Lender, if
requested by Borrower, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or as will enable Borrower to
determine whether or not Lender is subject to backup withholding or information
reporting requirements under applicable law.

 

Without limiting the generality of the foregoing, any Foreign Person that owns
an interest in the Obligations shall deliver to Borrower (in such number of
copies as shall be reasonably requested by Borrower) on or prior to the date on
which such Foreign Person acquires an interest in the Obligations (and from time
to time thereafter upon the request of Borrower, but in either case only if such
Foreign Person is legally entitled to do so), whichever of the following is
applicable:

 

(i)            duly completed copies of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party;

 

(ii)           duly completed copies of IRS Form W-8ECI;

 

(iii)          in the case of a Foreign Person claiming the benefits of the
exemption for portfolio interest under section 881(c) of the IRC, (x) a
certificate to the effect that such Foreign Person is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the IRC, (B) a “10 percent shareholder”
of Borrower within the meaning of section 881(c)(3)(B) of the IRC, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the IRC,
and (y) duly completed copies of IRS Form W-8BEN;

 

(iv)          to the extent a Foreign Person is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, certificate(s) described in (iii) above, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Person is a partnership and one or more direct or indirect
partners of such Foreign Person are claiming the portfolio interest exemption,
such Foreign Person may provide certificate(s) described in (iii) above on
behalf of each such direct and indirect partner; and

 

(v)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower to determine the withholding or deduction
required to be made.

 

Any Person who obtains an interest in the Obligations that is not a Foreign
Person shall deliver to Borrower on or prior to the date on which such Person
acquires an interest in the Obligations (and from time to time thereafter upon
the reasonable request of Borrower) executed originals of IRS Form W-9
certifying that such Person is exempt from U.S. federal backup withholding tax.

 

(f)            If any payment made hereunder or under any other Loan Document
would be subject to U.S. federal withholding Tax imposed pursuant to FATCA if
the recipient of such payment fails to comply with applicable reporting and
other requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the IRC, as applicable), such recipient shall deliver to Borrower at
the time or times prescribed by applicable law or as reasonably requested by
Borrower (i) two accurate, complete and signed certifications and other
documentation prescribed by applicable law and reasonably satisfactory to
Borrower that establish that such payment is exempt from U.S. federal
withholding Tax imposed pursuant to FATCA or to determine the amount to deduct
and withhold from such payment and (ii) any other documentation reasonably
requested by Borrower sufficient for the applicable withholding agents to comply
with their obligations under FATCA and to determine that such recipient has
complied with such applicable reporting and other requirements of FATCA or to
determine the amount to deduct and withhold from such payment.

 

(g)           Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower in writing of its
legal inability to do so.

 

28

--------------------------------------------------------------------------------


 

(h)                                 If Lender determines, in its sole discretion
exercised in good faith, that it has received a refund with respect to any Taxes
or Other Taxes as to which it has been indemnified by Borrower or with respect
to which Borrower has paid additional amounts pursuant to Section 16(a), it
shall pay over such refund to Borrower, but only to the extent of additional
amounts paid by Borrower under this Section 16 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that Borrower, upon the request of
Lender, agrees to repay the amount paid over to Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to
Lender in the event Lender is required to repay such refund or credit to such
Governmental Authority.  This Section 16(h) shall not be construed to require
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to Borrower or any other Person.  For
purposes of this Section 16(h), a refund with respect to Taxes shall include any
credit for Taxes received by Borrower in lieu of such a refund to the extent
that the recipient of such credit has its Tax liability thereby reduced.

 

(i)                                     If Lender requests compensation under
Section 16(a) then Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if Lender determines, in its sole discretion exercised in good
faith, that such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 16(a) in the future and (ii) would not subject
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to Lender.  Borrower agrees to pay all reasonable costs and
expenses incurred by Lender in connection with any designation or assignment
under this Section 16.

 

17.                               GENERAL PROVISIONS.

 

17.1                        Effectiveness.  This Agreement shall be binding and
deemed effective when executed by Borrower, each other Loan Party and Lender.

 

17.2                        Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

17.3                        Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed against the Lender or any
Loan Party, whether under any rule of construction or otherwise.  On the
contrary, this Agreement has been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4                        Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

17.5                        Debtor-Creditor Relationship.  The relationship
between the Lender, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor.  Lender shall not have (and shall not be
deemed to have) any fiduciary relationship or duty to any Loan Party arising out
of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between Lender, on
the one hand, and the Loan Parties, on the other hand, by virtue of any Loan
Document or any transaction contemplated therein.

 

17.6                        Counterparts; Electronic Execution.  This Agreement
may be executed in any number of counterparts and by different parties on
separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by telefacsimile or other electronic method of transmission also shall deliver
an original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.

 

17.7                        Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Loan Party or the transfer to
Lender of any property should for any reason subsequently be asserted, or
declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if Lender
is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that Lender is required or
elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of Lender related thereto, the liability of the applicable Loan
Parties automatically shall be revived, reinstated, and restored and shall exist
as though such Voidable Transfer had never been made and all of Lender’s Liens
in the Collateral shall be automatically reinstated without further action.

 

29

--------------------------------------------------------------------------------


 

17.8                        Confidentiality.

 

(a)                                 Lender agrees that material, non-public
information regarding the Loan Parties and their Subsidiaries, their operations,
assets, and existing and contemplated business plans (“Confidential
Information”) shall be treated by Lender in a confidential manner, and shall not
be disclosed by Lender to Persons who are not parties to this Agreement,
except:  (i) to attorneys for and other advisors, accountants, auditors, and
consultants to Lender and to employees, directors and officers of Lender (the
Persons in this clause (i), “Lender Representatives”) on a “need to know” basis
in connection with this Agreement and the transactions contemplated hereby and
on a confidential basis, (ii) to Subsidiaries and Affiliates of Lender, provided
that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 17.8, (iii) as may be
required by regulatory authorities, (iv) as may be required by statute,
decision, or judicial or administrative order, rule, or regulation; provided
that (x) prior to any disclosure under this clause (iv), the disclosing party
agrees to provide Borrower with prior notice thereof, to the extent that it is
practicable to do so and to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation and
(y) any disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process,
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Lender or Lender Representatives),
(viii) in connection with any assignment, participation or pledge of any
Lender’s interest under this Agreement, provided that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information hereunder subject to
the terms of this Section 17.8, (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; (x) to equity owners of each Loan
Party and (xi) in connection with, and to the extent reasonably necessary for,
the exercise of any secured creditor remedy under this Agreement or under any
other Loan Document.

 

(b)                                 Anything in this Agreement to the contrary
notwithstanding, with the prior consent of Borrower (which consent will not be
unreasonably withheld or delayed) Lender may use the name, logos, and other
insignia of the Loan Parties and the Maximum Credit provided hereunder in any
“tombstone” or comparable advertising, on its website or in other marketing
materials of Lender.

 

17.9                        Lender Expenses.  Borrower and each other Loan Party
agrees to pay the Lender Expenses on the earlier of (a) the first day of the
month following the date on which such Lender Expenses were first incurred, or
(b) the date on which demand therefor is made by Lender and Borrower and each
other Loan Party agrees that its obligations contained in this Section 17.9
shall survive payment or satisfaction in full of all other Obligations.

 

17.10                 Setoff.  Lender may at any time, in its sole discretion
and without demand or notice to anyone, setoff any liability owed to Borrower or
any other Loan Party by Lender against any of the Obligations, whether or not
due.

 

17.11                 Survival.  All representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Lender may have had notice or knowledge of any Default or Event of Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as any of the
Obligations is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the obligation of Lender to provide extensions of credit hereunder
has not expired or been terminated.

 

17.12                 Patriot Act.  Lender hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot
Act. In addition, if Lender is required by law or regulation or internal
policies to do so, it shall have the right to periodically conduct (a) Patriot
Act searches, OFAC/PEP searches, and customary individual background checks for
the Loan Parties, and (b) OFAC/PEP searches and customary individual background
checks of the Loan Parties’ senior management and key principals, and Borrower
agrees to cooperate in respect of the conduct of such searches and further
agrees that the reasonable costs and charges for such searches shall constitute
Lender Expenses hereunder and be for the account of Borrower.

 

17.13                 Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement,

 

30

--------------------------------------------------------------------------------


 

oral or written, before the date hereof.  The foregoing to the contrary
notwithstanding, all Bank Product Agreements, if any, are independent agreements
governed by the written provisions of such Bank Product Agreements, which will
remain in full force and effect, unaffected by any repayment, prepayments,
acceleration, reduction, increase, or change in the terms of any credit extended
hereunder, except as otherwise expressly provided in such Bank Product
Agreement.

 

17.14                 Bank Product Providers.    Each Bank Product Provider
shall be deemed a third party beneficiary hereof and of the provisions of the
other Loan Documents for purposes of any reference in a Loan Document to the
parties for whom Lender is acting.  Lender hereby agrees to act as agent for
such Bank Product Providers and, by virtue of entering into a Bank Product
Agreement, the applicable Bank Product Provider shall be automatically deemed to
have appointed Lender as its agent and to have accepted the benefits of the Loan
Documents; it being understood and agreed that the rights and benefits of each
Bank Product Provider under the Loan Documents consist exclusively of such Bank
Product Provider’s being a beneficiary of the Liens and security interests (and,
if applicable, guarantees) granted to Lender and the right to share in payments
and collections of the Collateral as more fully set forth herein and in the
other Loan Documents. In addition, each Bank Product Provider, by virtue of
entering into a Bank Product Agreement, shall be automatically deemed to have
agreed that Lender shall have the right, but shall have no obligation, to
establish, maintain, relax, or release Reserves in respect of the Bank Product
Obligations and that if Reserves are established there is no obligation on the
part of Lender to determine or ensure whether the amount of any such Reserve is
appropriate or not.  Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, no Bank Product Provider (other than Lender in its
capacity as lender hereunder) shall have any voting or approval rights hereunder
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required for any matter hereunder or under any of the
other Loan Documents, including as to any matter relating to the Collateral or
the release of Collateral or any other Loan Party.

 

[Signature pages to follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

 

BORROWER:

 

 

 

ROCKPILE ENERGY SERVICES, LLC

 

 

 

 

 

 

 

By:

/s/ James Evans

 

Name: James Evans

 

Title: Chief Financial Officer

 

[Credit and Security Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Kevin Davidson

 

Name: Kevin Davidson

 

Title: Assistant Vice President — Relationship Manager

 

[Credit and Security Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

Schedule 1.1

 

TO CREDIT AND SECURITY AGREEMENT

 

a.              Definitions.  As used in this Agreement, the following terms
shall have the following definitions:

 

“Account” means an account (as that term is defined in Article 9 of the Code).

 

“Account Debtor” means an account debtor (as that term is defined in the Code).

 

“Additional Documents” has the meaning specified therefor in Section 6.16.

 

“Advances” has the meaning specified therefor in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.12: (a) any Person which owns directly or indirectly 35% or more of
the Stock having ordinary voting power for the election of the board of
directors or equivalent governing body of a Person or 35% or more of the
partnership or other ownership interests of a Person (other than as a limited
partner of such Person) shall be deemed an Affiliate of such Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person.

 

“Agreement” means the Credit and Security Agreement to which this Schedule 1.1
is attached.

 

“Authorized Person” means any one of the individuals identified on Schedule A-2,
as such schedule is updated from time to time by written notice from Borrower to
Lender.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances under Section 2.1 (after giving effect to all
then outstanding Advances).

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to Borrower or any of its Subsidiaries by a Bank Product
Provider:  (a) commercial credit cards, (b) commercial credit card processing
services, (c) debit cards, (d) stored value cards, (e) purchase cards (including
so-called “procurement cards” or “P-cards”), (f) Cash Management Services, or
(g) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by Borrower or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products, including all Cash
Management Documents.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Lender) to be held by Lender for the
benefit of the Bank Product Provider in an amount determined by Lender as
sufficient to satisfy the reasonably estimated credit exposure with respect to
the then existing Bank Product Obligations (other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, indebtedness, liabilities,
reimbursement obligations, fees, or expenses owing by Borrower or any of its
Subsidiaries to Lender or another Bank Product Provider pursuant to or evidenced
by a Bank Product Agreement and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, liquidated or
unliquidated, determined or undetermined, voluntary or involuntary, due, not due
or to become due,  incurred in the past or now existing or hereafter arising,
however arising and (b) all Hedge Obligations.

 

“Bank Product Provider” means Lender or any of its Affiliates that provide Bank
Products to Borrower or any of its Subsidiaries.

 

“Bank Product Reserve Amount” means, as of any date of determination, the Dollar
amount of reserves that Lender has determined it is necessary or appropriate to
establish (based upon Lender’s reasonable determination of the credit and
operating risk exposure to Borrower and its Subsidiaries in respect of Bank
Product Obligations) in respect of Bank Products then provided or outstanding.

 

Schedule 1.1 - 1

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Borrower or any other Loan Party or any committee thereof duly authorized to act
on behalf of the board of directors (or comparable managers).

 

“Books” means books and records (including Borrower’s or any other Loan Party’s
Records indicating, summarizing, or evidencing Borrower’s or such other Loan
Party’s assets (including the Collateral) or liabilities, Borrower’s or such
other Loan Party’s Records relating to Borrower’s or such other Loan Party’s
business operations or financial condition, or Borrower’s or such other Loan
Party’s Goods or General Intangibles related to such information).

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Borrowing” means a borrowing consisting of Advances (i) requested by Borrower,
(ii) made automatically pursuant to Section 2.3(c) without the request of
Borrower, (iii) made by Lender pursuant to Section 2.6(c), or (iv) a Protective
Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)                                 85% or such lesser percentage as Lender
shall determine in its Permitted Discretion (less the amount, if any, of the
Dilution Reserve, if applicable) of the amount of Eligible Accounts, plus

 

(b)                                 the lowest of

 

(i)                                     $2,750,000, or

 

(ii)                                  60% of the Value of Eligible Inventory, or

 

(iii)                               85% or such lesser percentage as Lender
shall determine in its Permitted Discretion of the Net Orderly Liquidation Value
of Eligible Inventory; minus

 

(c)                                  the aggregate amount of Reserves, if any,
established by Lender.

 

“Borrowing Base Certificate” means a form of borrowing base certificate in form
and substance acceptable to Lender.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close pursuant to the rules and
regulations of the Federal Reserve System.

 

“CapEx Term Loan” shall mean each loan made by Lender to Borrower as provided
for in Section 2.2(b) hereof.

 

“CapEx Term Loan Advance Period” shall have the meaning set forth in
Section 2.2(b)(i) hereof.

 

“CapEx Term Loan Limit” shall mean $2,000,000.

 

“CapEx Term Loan Request” shall have the meaning set forth in
Section 2.2(b)(iv)(A) hereof.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed.

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

Schedule 1.1 - 2

--------------------------------------------------------------------------------


 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-1 from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, but only so long as such certificates of deposit, time deposits,
overnight bank deposits or bankers’ acceptances are not prohibited by
Section 7.11(b), (e) Deposit Accounts maintained with (i) any bank that
satisfies the criteria described in clause (d) above, or (ii) any other bank
organized under the laws of the United States or any state thereof so long as
the full amount maintained with any such other bank is insured by the Federal
Deposit Insurance Corporation, but only so long as (in either case) such Deposit
Accounts are not prohibited by Section 7.11(b), (f) repurchase obligations of
any commercial bank satisfying the requirements of clause (d) of this definition
or recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

 

“Cash Management Documents” means the agreements governing each of the Cash
Management Services of Lender utilized by Borrower, which agreements shall
currently include the Master Agreement for Treasury Management Services or other
applicable treasury management services agreement, the “Acceptance of Services”,
the “Service Description” governing each such treasury management service used
by Borrower, and all replacement or successor agreements which govern such Cash
Management Services of Lender.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

 

“Change of Control” means that (a) Parent fail to own and control, directly or
indirectly, 65% of the Stock of Borrower having the right to vote for the
election of members of the Board of Directors, (b) a majority of the members of
the Board of Directors do not constitute Continuing Directors, or (c) Borrower
fails to own and control, directly or indirectly, 100% of the Stock of each
Subsidiary Guarantor.

 

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Colorado Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Colorado, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.  To the extent that defined terms set forth herein shall have
different meanings under different Articles under the Uniform Commercial Code,
the meaning assigned to such defined term under Article 9 of the Uniform
Commercial Code shall control.

 

“Collateral” means all of Borrower’s now owned or hereafter acquired:

 

(a)                                 Accounts;

 

(b)                                 Books;

 

Schedule 1.1 - 3

--------------------------------------------------------------------------------


 

(c)                                  Chattel Paper;

 

(d)                                 Deposit Accounts;

 

(e)                                  each Deposit Account identified on Schedule
5.15 to the Information Certificate and each additional Deposit Account
identified by Borrower from time to time in accordance with this Agreement and
each other Deposit Account maintained by Borrower with Lender or any other
financial institution, together with all subaccounts thereof and any duplicate,
corollary or replacement account thereof, as each of the foregoing may be
renewed, substituted, re-numbered or re-captioned from time to time;

 

(f)                                   Goods, including Equipment and Fixtures;

 

(g)                                  General Intangibles, including, without
limitation, Intellectual Property and Intellectual Property Licenses;

 

(h)                                 Inventory;

 

(i)                                     Investment Related Property;

 

(j)                                    Negotiable Collateral;

 

(k)                                 Supporting Obligations;

 

(l)                                     Commercial Tort Claims;

 

(m)                             money, Cash Equivalents, or other assets that
now or hereafter come into the possession, custody, or control of Lender (or its
agent or designee);

 

(n)                                 Real Property Collateral; and

 

(o)                                 all of the proceeds (as such term is defined
in the Code) and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance or Commercial Tort Claims covering or
relating to any or all of the foregoing, and any and all Accounts, Books,
Chattel Paper, Deposit Accounts, Equipment, Fixtures, General Intangibles
(including, without limitation, Intellectual Property and Intellectual Property
Licenses), Inventory, Investment Related Property, Negotiable Collateral,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (collectively, the “Proceeds”).  Without limiting the generality of
the foregoing, the term “Proceeds” includes whatever is receivable or received
when Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to Borrower or Lender
from time to time with respect to any of the Investment Related Property.  All
Real Property (other than the Real Property Collateral) shall be deemed to be
excluded as part of the Collateral.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Books, Equipment, Accounts or Inventory of any Loan Party or any of its
Subsidiaries, in each case, in favor of Lender with respect to the Collateral at
such premises or otherwise in the custody, control or possession of such lessor,
warehouseman, processor, consignee or other Person and in form and substance
reasonably satisfactory to Lender.

 

“Collection Account” means the Deposit Account identified on Schedule A-1.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance Proceeds, cash Proceeds of asset sales, rental
Proceeds, and tax refunds).

 

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.

 

Schedule 1.1 - 4

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the finance and accounting manager (or other officer
having substantially the same responsibilities and acceptable to Lender) of
Borrower to Lender.

 

“Confidential Information” has the meaning specified therefor in Section 17.8.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors of Borrower after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by either the Permitted Holders or a majority
of the Continuing Directors, but excluding any such individual originally
proposed for election in opposition to the Board of Directors in office at the
Closing Date in an actual or threatened election contest relating to the
election of the directors (or comparable managers) of Borrower and whose initial
assumption of office resulted from such contest or the settlement thereof.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Lender, executed and delivered by a Loan Party or any Subsidiary
of a Loan Party, Lender, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account) or
issuer (with respect to uncertificated securities).

 

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 5.26(b) to the Information Certificate, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.

 

“Copyright Security Agreement” means each Copyright Security Agreement executed
and delivered by Borrower or another Loan Party and Lender, in form and
substance acceptable to Lender.

 

“Credit Facility” means the Revolving Credit Facility, the CapEx Term Loans and
the Equipment Term Loan.

 

“Dacotah Bank” means Dacotah Bank, a South Dakota state bank.

 

“Dacotah Real Estate Term Loans” means, collectively, the term loans made by
Dacotah Bank to Bakken Real Estate Development, LLC and described on Schedule
5.19 to the Information Certificate attached hereto and any Refinancings
thereof, and each is a “Dacotah Real Estate Term Loan”.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Daily Three Month LIBOR” means, for any day the rate per annum (rounded upward
to the nearest whole 1/8th of 1%) for United States dollar deposits quoted by
Lender for the purpose of calculating the effective Interest Rate for loans that
reference Daily Three Month LIBOR as the Inter-Bank Market Offered Rate in
effect from time to time for the 3 month delivery of funds in amounts
approximately equal to the principal amount of such loans.  Borrower understands
and agrees that Lender may base its quotation of the Inter-Bank Market Offered
Rate upon such offers or other market indicators of the Inter-Bank Market as
Lender in its discretion deems appropriate, including but not limited to the
rate offered for U.S. dollar deposits on the London Inter-Bank Market.  When
interest is determined in relation to Daily Three Month LIBOR, each change in
the interest rate shall become effective each Business Day that Lender
determines that Daily Three Month LIBOR has changed.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the operating Deposit Account of Borrower at Lender
identified on Schedule D-1.

 

Schedule 1.1 - 5

--------------------------------------------------------------------------------


 

“Dilution” means, as of any date of determination, a percentage that is the
result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, credits, deductions, or other dilutive items as
determined by Lender with respect to Borrower’s Accounts, by (b) Borrower’s
billings with respect to Accounts.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Dollars” or “$” means United States dollars.

 

“EBITDA” means, with respect to any fiscal period, the consolidated net income
(or loss) of Borrower and its Subsidiaries, minus (without duplication, and only
to the extent not already deducted in determining the net income (or loss))
(i) non-cash extraordinary gains, (ii) lease payments pursuant to any
sale-leaseback arrangement between Borrower and any Subsidiary, Parent or any
Affiliate of Parent, (iii) interest income, (iv) non-operating non-cash income
and (v) income tax benefits and (vi) decreases in any change in LIFO reserves,
plus (a) the aggregate amount of all professional and other cash costs, expenses
and fees incurred by Borrower in connection with entering into this Agreement
during Borrower’s fiscal year ending January 31, 2014 in an amount not to exceed
$450,000 in the aggregate in such fiscal year, (b) non-cash losses and expenses
associated with equity incentive grants or plans, (c) non-cash extraordinary
losses, (d) Interest Expense, (e) income tax expense, (f) depreciation and
amortization, (g) increases in any change in LIFO reserves for such period,
(i) one-time non-recurring or extraordinary cash charges incurred by Borrower
during Borrower’s fiscal year ending January 31, 2014 to the extent such charges
do not exceed $500,000 in the aggregate in such fiscal year, (j) non-operating
non-cash expenses or losses, and (k) non-recurring costs incurred in Borrower’s
fiscal year ending January 31, 2013 directly related to the startup of Borrower
in an amount not to exceed $4,165,000 in the aggregate in such fiscal year, in
each case, determined on a consolidated basis in accordance with GAAP.

 

“Eligible Accounts” means those Accounts created by Borrower in the ordinary
course of its business, that arise out of Borrower’s sale of Goods or rendition
of services, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Lender in Lender’s Permitted Discretion.  In determining the amount to
be included, Eligible Accounts shall be calculated net of customer deposits,
credits and unapplied cash.  Eligible Accounts shall not include the following:

 

(a)                                 Accounts that the Account Debtor has failed
to pay within 90 days of original invoice date or within 60 days of the stated
due date;

 

(b)                                 Accounts with selling terms of more than 60
days;

 

(c)                                  Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of all Accounts owed by that Account Debtor (or
its Affiliates) are deemed ineligible under clauses (a) or (b) above or clauses
(i) or (s) below;

 

(d)                                 Accounts with respect to which the Account
Debtor is an Affiliate or agent of Borrower or an employee or agent of Borrower
or any Affiliate of Borrower;

 

(e)                                  Accounts arising in a transaction wherein
Goods are placed on consignment or are sold pursuant to a guaranteed sale, a
sale or return, a sale on approval, or any other terms by reason of which the
payment by the Account Debtor may be conditional or contingent;

 

(f)                                   Accounts that are not payable in Dollars;

 

(g)                                  Accounts with respect to which the Account
Debtor either (i) does not maintain an office in the United States or Canada
(excluding the Province of Quebec), or (ii) is not organized under the laws of
the United States or any state thereof or Canada (excluding the Province of
Quebec), or (iii) is the government of any foreign country or sovereign state,
or of any state, province, municipality, or other political subdivision thereof,
or of any department, agency, public corporation, or other instrumentality
thereof, unless (x) the Account is supported by an irrevocable letter of credit
reasonably satisfactory to Lender (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Lender and is directly drawable by
Lender, (y) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, reasonably satisfactory to Lender, or (z) the Account
is guaranteed pursuant to an approved working capital guarantee from the
Export-Import Bank of the United States in favor of Lender and acceptable to
Lender in all respects;

 

(h)                                 Accounts with respect to which the Account
Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which Borrower has

 

Schedule 1.1 - 6

--------------------------------------------------------------------------------


 

complied, to the reasonable satisfaction of Lender, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States;

 

(i)                                     Accounts with respect to which the
Account Debtor is a creditor of Borrower, has or has asserted a right of setoff,
a contra account or has disputed its obligation to pay all or any portion of the
Account, to the extent of such claim, right of setoff, contra account or
dispute;

 

(j)                                    That portion of Accounts which reflect a
reasonable reserve for warranty claims or returns or amounts which are owed to
account debtors, including those for rebates, allowances, co-op advertising, new
store allowances or other deductions;

 

(k)                                 Accounts owing by a single Account Debtor or
group of Affiliated Account Debtors whose total obligations owing to Borrower
exceed forty percent (40%) of the aggregate amount of all Accounts, such
percentage being subject to reduction if the creditworthiness of such Account
Debtor deteriorates (or, if greater, the amount of all Accounts fully insured
under a policy of credit insurance obtained by Borrower, satisfactory to Lender
and assigned to Lender); provided, however, that up to $6,000,000 of Accounts
owing by a single Account Debtor or group of Affiliated Account Debtors whose
total obligations owing to Borrower exceed forty percent (40%) of the aggregate
amount of all Accounts shall not be ineligible under this clause (k) so long as
(i) such Accounts are not unpaid more than 45 days after original invoice date,
and (ii) Lender has completed all diligence and obtained such information as
Lender deems appropriate with respect to such Accounts and Account Debtors;

 

(l)                                     Accounts with respect to which the
Account Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone
out of business, or as to which Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor;

 

(m)                             Accounts, the collection of which, Lender, in
its Permitted Discretion, believes to be doubtful by reason of the Account
Debtor’s financial condition;

 

(n)                                 Accounts representing credit card sales or
“C.O.D.” sales;

 

(o)                                 Accounts that are not subject to a valid and
perfected first priority Lien in favor of Lender or that are subject to any
other Lien;

 

(p)                                 Accounts that consist of progress billings
(such that the obligation of the Account Debtors with respect to such Accounts
is conditioned upon Borrower’s satisfactory completion of any further
performance under the agreement giving rise thereto) or retainage invoices;

 

(q)                                 Accounts with respect to which the Account
Debtor is a Sanctioned Person or Sanctioned Entity;

 

(r)                                    that portion of Accounts which represent
finance charges, service charges related to billing, processing or similar
administrative services, sales taxes or excise taxes;

 

(s)                                   that portion of Accounts which has been
restructured, extended, amended or otherwise modified without Lender’s consent;

 

(t)                                    bill and hold invoices, except those with
respect to which Lender shall have received an agreement in writing from the
Account Debtor, in form and substance satisfactory to Lender, confirming the
unconditional obligation of the Account Debtor to take the Goods related thereto
and pay such invoice, so long as such Accounts satisfy all other criteria for
Eligible Accounts hereunder;

 

(u)                                 Accounts which have not been invoiced;

 

(v)                                 Accounts constituting (i) Proceeds of
copyrightable material unless such copyrightable material shall have been
registered with the United States Copyright Office, or (ii) Proceeds of
patentable inventions unless such patentable inventions have been registered
with the United States Patent and Trademark Office; and

 

(w)                               Accounts or that portion of Accounts otherwise
deemed ineligible by Lender in its Permitted Discretion.

 

Any Accounts which are not Eligible Accounts shall nonetheless constitute
Collateral.

 

Schedule 1.1 - 7

--------------------------------------------------------------------------------


 

“Eligible Additional Equipment” shall mean any Equipment of Borrower which is in
good order, repair, operating and marketable condition (ordinary wear and tear
excepted) and in each case acceptable to Lender in its sole discretion, and that
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, however, that such criteria may be revised from time
to time by Lender in Lender’s Permitted Discretion. In general, Eligible
Additional Equipment shall not include:

 

(a)           Equipment at premises other than those owned or leased and
controlled by Borrower, unless Borrower shall have complied in all respects with
Section 6.14 and, as required by Section 6.14 or otherwise under this Agreement,
Lender shall have entered into a Collateral Access Agreement with the owner or
operator of such premises and shall have received such other documents,
instruments and agreements as Lender may request;

 

(b)           Equipment subject to a security interest or Lien in favor of any
Person other than Lender;

 

(c)           Equipment that is not subject to the first priority, valid and
perfected security interest of Lender;

 

(d)           Equipment that is obsolete or not currently saleable or has been
removed from service, or that is damaged or defective Equipment or Equipment not
used or usable in the ordinary course of Borrower’s business as presently
conducted; or

 

(e)           Equipment that is not covered by standard “all risk” hazard
insurance for an amount equal to its replacement cost;

 

(f)            Equipment that requires proprietary software in order to operate
in the manner in which it is intended when such software is not freely
assignable to Lender or any potential purchaser of such Equipment;

 

(g)           Equipment consisting of computer hardware, software, tooling, or
molds;

 

(h)           Equipment that is Eligible Equipment for purposes of the Equipment
Term Loan; or

 

(i)            Equipment otherwise deemed unacceptable by Lender in its
Permitted Discretion.

 

Any Equipment which is not Eligible Additional Equipment shall nonetheless
constitute Collateral.

 

“Eligible Equipment” means Equipment of Borrower which is in good order, repair,
operating and marketable condition (ordinary wear and tear excepted) and
designated by Lender on the Closing Date as eligible and that is not excluded as
ineligible by virtue of one or more of the excluding criteria set forth below;
provided, however, that such criteria may be revised from time to time by Lender
in Lender’s Permitted Discretion.  In general, Eligible Equipment shall not
include:

 

(a)           Equipment at premises other than those owned or leased and
controlled by Borrower, unless Borrower shall have complied in all respects with
Section 6.14 and, as required by Section 6.14 or otherwise under this Agreement,
Lender shall have entered into a Collateral Access Agreement with the owner or
operator of such premises and shall have received such other documents,
instruments and agreements as Lender may request;

 

(b)           Equipment that is subject to any security interest or Lien in
favor of any Person other than Lender;

 

(c)           Equipment that is not subject to the first priority, valid and
perfected security interest of Lender;

 

(d)           Equipment that is obsolete or not currently saleable or has been
removed from service, or that is damaged or defective Equipment or Equipment not
used or usable in the ordinary course of Borrower’s business as presently
conducted;

 

(e)           Equipment that is not covered by standard “all risk” hazard
insurance for an amount equal to its replacement cost;

 

(f)            Equipment that requires proprietary software in order to operate
in the manner in which it is intended when such software is not freely
assignable to Lender or any potential purchaser of such Equipment;

 

(g)           Equipment consisting of computer hardware, software, tooling, or
molds; or

 

(h)           Equipment otherwise deemed unacceptable by Lender in its Permitted
Discretion.

 

Schedule 1.1 - 8

--------------------------------------------------------------------------------


 

Any Equipment which is not Eligible Equipment shall nonetheless constitute
Collateral.

 

“Eligible Inventory” means Inventory consisting of raw materials and first
quality finished goods held for sale in the ordinary course of Borrower’s
business, that complies with each of the representations and warranties
respecting Eligible Inventory made in the Loan Documents, and that is not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Lender in Lender’s Permitted Discretion.  An item of Inventory shall not
be included in Eligible Inventory if:

 

(a)           Borrower does not have good, valid, and marketable title thereto;

 

(b)           it consists of work-in-process Inventory, components which are not
part of finished goods, supplies used or consumed in Borrower’s business, or
Goods that constitute spare parts, maintenance parts, packaging and shipping
materials, or sample inventory or customer supplied parts or Inventory;

 

(c)           it consists of Inventory that is perishable or live or where less
than 8 weeks remain until the Inventory’s stated expiration or “sell-by” or “use
by” date;

 

(d)           Borrower does not have actual and exclusive possession thereof
(either directly or through a bailee or agent of Borrower);

 

(e)           it is not located at one of the locations in the continental
United States set forth on Schedule 5.29 to the Information Certificate;

 

(f)            it is stored at locations holding less than $250,000 of the
aggregate value of Borrower’s Inventory;

 

(g)           it is in-transit to or from a location of Borrower, except that
Inventory located on rail cars in transit shall not be excluded solely by reason
of this paragraph (g) to the extent that the aggregate amount of such Inventory
does not exceed $2,000,000;

 

(h)           it is located on real property leased by Borrower or in a contract
warehouse, in each case, unless it is subject to a Collateral Access Agreement
executed by the lessor or warehouseman, as the case may be, and unless it is
segregated or otherwise separately identifiable from Goods of others, if any,
stored on the premises;

 

(i)            it is the subject of a bill of lading or other document of title;

 

(j)            it is on consignment from any consignor; or on consignment to any
consignee or subject to any bailment unless the consignee or bailee has
(i) executed an agreement with Lender, and (ii) provided evidence acceptable to
Lender that Borrower has properly perfected a first priority security interest
in such consigned Inventory and has properly notified in writing the other
creditors of consignee who hold an interest in such Inventory of Borrower’s
security interest in such Inventory, and (iii)  Borrower has taken such other
actions with respect to such consigned Inventory as Lender may reasonably
request;

 

(k)           it is not subject to a valid and perfected first priority Lender’s
Lien;

 

(l)            it consists of goods (i) returned by Borrower’s customers, unless
such goods have not yet been and will not be invoiced by Borrower to the
customers making such returns, or (ii) rejected by Borrower’s customers;

 

(m)          it consists of Goods that are damaged, defective, obsolete or slow
moving;

 

(n)           Inventory that Borrower has returned, has attempted to return, is
in the process of returning or intends to return to the vendor of such
Inventory;

 

(o)           it consists of Goods that are restricted or controlled, or
regulated items;

 

(p)           it consists of Goods that are bill and hold Goods;

 

(q)           it consists of damaged or defective Goods or “seconds”;

 

Schedule 1.1 - 9

--------------------------------------------------------------------------------


 

(r)            it is subject to third party trademark, licensing or other
proprietary rights, unless Lender is satisfied that such Inventory can be freely
sold by Lender on and after the occurrence of an Event of Default despite such
third party rights;

 

(s)            it is not subject to a recent appraisal received by Lender and
upon which Lender may rely, with such most recent appraisal in form, scope,
methodology and content acceptable to Lender;

 

(t)            it consists of customer-specific Inventory not supported by
purchase orders; or

 

(u)           Inventory otherwise deemed ineligible by Lender in its Permitted
Discretion.

 

Any Inventory which is not Eligible Inventory shall nonetheless constitute
Collateral.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or any of its Subsidiaries, relating to the environment, the effect
of the environment on employee health or safety, or Hazardous Materials, in each
case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

“Equipment Term Loan” has the meaning specified therefor in Section 2.2(a).

 

“Equipment Term Loan Amount” means $10,500,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of a Loan Party or its Subsidiaries
under IRC Section 414(o).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the

 

Schedule 1.1 - 10

--------------------------------------------------------------------------------


 

determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the IRC or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate.

 

“Event of Default” has the meaning specified therefor in Section 9.

 

“Excess Availability” means, as of any date of determination, the amount equal
to Availability minus the aggregate amount, if any, of all trade payables and
other obligations of Borrower and its Subsidiaries aged in excess of 30 days
past due as of the end of the immediately preceding month (excluding all trade
payables and other obligations owed to Affiliates of Borrower or its
Subsidiaries), and all book overdrafts and fees of Borrower and its
Subsidiaries, in each case as determined by Lender in its Permitted Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of Borrower hereunder or
under any other Loan Document, (i) income or franchise Taxes imposed on (or
measured by) its net income by any jurisdiction (or political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in which it conducts or engages in business
(except to the extent such recipient is deemed to conduct or engage in business
in a jurisdiction solely as a result of such recipient or a related Person
having executed, delivered or performed its obligations or received a payment
under, or enforced, any of the Loan Documents), (ii) Other Connection Taxes
(iii) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction (or political subdivision thereof)
in which Borrower is located, (iv) in the case of a Foreign Person, any
withholding Tax that is imposed on amounts payable to such Foreign Person at the
time such Foreign Person acquires an interest in the Obligations (or designates
a new lending office), except to the extent that such Foreign Person (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Tax pursuant to Section 16(a), (v) Taxes attributable to such
recipient’s failure to comply with Section 16(e), and (vi) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Executive Officers” means (a) with respect to Borrower, each officer of
Borrower, (b) with respect to Parent, each officer of Parent, and (c) with
respect to each other Loan Party and Subsidiary, each chief executive officer,
chief financial officer and each secretary of such other Loan Party or
Subsidiary.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the IRC.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, the ratio of (a) EBITDA for such period, minus
(i) Non-Financed Capital Expenditures made (to the extent not already incurred
in a prior period) or incurred during such period, and (ii) (A) cash taxes paid
during such period, to the extent greater than zero, and (B) to the extent
permitted under Section 7.9, Restricted Junior Payments declared and paid in
cash in such period to satisfy any Pass-Through Tax Liabilities, to (b) Fixed
Charges for such period.

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) cash Interest Expense paid or
scheduled to be paid during such period (other than interest paid-in-kind,
amortization of financing fees, and other non-cash Interest Expense),
(b) principal payments paid in cash or scheduled to be paid in respect of
Indebtedness during such period, including cash payments with respect to Capital
Leases but excluding cash payments with respect to any leases related to any
sale-leaseback arrangement between Borrower and any Subsidiary, Parent or any
Affiliate of Parent and excluding principal payments made with respect to the
Revolving Credit Facility and excluding payments of principal on the Dacotah
Real Estate Term Loans made from the proceeds of any Refinancing of the Dacotah
Real Estate Term Loans, and (c) all Restricted Junior Payments and other
distributions paid in cash during such period, other than Restricted Junior
Payments declared and paid in cash in such period to satisfy any Pass-Through
Tax Liabilities in accordance with Section 7.9.

 

“Fixtures” means fixtures (as that term is defined in the Code).

 

“Foreign Person” means a Person that is not a U.S. Person.

 

“Funding Date” means the date on which a Borrowing occurs.

 

Schedule 1.1 - 11

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

 

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Related Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

“Goods” means goods (as that term is defined in the Code).

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

 

“Guarantors” means (a) Parent, (b) each Subsidiary of Borrower and (c) each
other Person that is or becomes a guarantor of all or any portion of the
Obligations after the Closing Date, and each of them is a “Guarantor”.

 

“Guaranty” means (a) the Parent Guaranty, (b) that certain Guaranty of even date
herewith executed and delivered by each Subsidiary of Borrower in favor of
Lender in form and substance satisfactory to Lender and (c) any other guaranty
agreement delivered at any time by a Guarantor in favor of Lender, and all of
such guaranties are, collectively, the “Guaranties”.

 

“Hard Costs” shall mean, with respect to the purchase by Borrower of an item of
Eligible Additional Equipment, the net cash amount actually paid to acquire
title to such item, net of all incentives, trade in allowances, discounts and
rebates, and exclusive of freight, delivery charges, installation costs and
charges, software costs, charges and fees, warranty costs, taxes, insurance and
other incidental costs or expenses and all indirect costs or expenses of any
kind.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether direct
or indirect, absolute or contingent, liquidated or unliquidated, determined or
undetermined, voluntary or involuntary, due, not due or to become due, incurred
in the past or now existing or hereafter arising, however arising of Borrower or
any of its Subsidiaries arising under, owing pursuant to, or existing in respect
of Hedge Agreements entered into with Lender or another Bank Product Provider.

 

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in

 

Schedule 1.1 - 12

--------------------------------------------------------------------------------


 

accordance with customary trade practices), (f) all obligations of such Person
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Prohibited Preferred Stock of
such Person, and (h) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.

 

“Indemnified Person” has the meaning specified therefor in Section 11.3.

 

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes or (b) to the
extent not otherwise described in clause (a), Other Taxes.

 

“Information Certificate” means the Information Certificate completed and
executed by the Loan Parties attached hereto as Exhibit E.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

 

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, specifications, documentations, reports, catalogs, literature, and any
other forms of technology or proprietary information of any kind, including all
rights therein and all applications for registration or registrations thereof.

 

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to the Specified Party pursuant to end-user licenses), (B) the license
agreements listed on Schedule 5.26(b) to the Information Certificate, and
(C) the right to use any of the licenses or other similar rights described in
this definition in connection with the enforcement of the Lender’s rights under
the Loan Documents.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

 

“Interest Rate” means an interest rate equal to Daily Three Month LIBOR, which
interest rate shall change whenever Daily Three Month LIBOR changes.

 

“Interest Rate Margin” means: (a) four and one-half of one percent (4.50%) with
respect to the Equipment Term Loan, (b) four and one-half of one percent (4.50%)
with respect to the CapEx Term Loans, (c) four percent (4%) with respect to
Advances under the Revolving Credit Facility and all other Obligations (other
than the Equipment Term Loan or the CapEx Term Loans or other than as otherwise
expressly provided in any applicable Bank Product Agreement or in any Loan
Document).

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $100,000 in the aggregate during any fiscal year of
Borrower, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business

 

Schedule 1.1 - 13

--------------------------------------------------------------------------------


 

line of such other Person), and any other items that are or would be classified
as investments on a balance sheet prepared in accordance with GAAP.

 

“Investment Related Property” means any and all investment property (as that
term is defined in the Code).

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Lender” has the meaning specified therefor in the preamble to this Agreement
and its successors and assigns.

 

“Lender Expenses” means all (a) reasonable costs or expenses (including taxes,
and insurance premiums) required to be paid by any Loan Party or any of its
Subsidiaries under any of the Loan Documents that are paid, advanced, or
incurred by Lender, (b) reasonable out-of-pocket fees or charges paid or
incurred by Lender in connection with Lender’s transactions with any Loan Party
or any of its Subsidiaries under any of the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, judgment lien,
litigation, bankruptcy and Code searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) Lender’s customary fees and charges (as adjusted from
time to time) with respect to the disbursement of funds (or the receipt of
funds) to or for the account of Borrower (whether by wire transfer or
otherwise), together with any out of pocket costs and expenses incurred in
connection therewith, (d) out-of-pocket charges paid or incurred by Lender
resulting from the dishonor of checks payable by or to any Loan Party,
(e) reasonable out-of-pocket costs and expenses paid or incurred by Lender to
correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (f) fees and expenses to initiate electronic
reporting by Borrower to Lender, (g) reasonable out-of-pocket examination fees
and expenses (including reasonable travel, meals, and lodging) of Lender related
to any inspections, examinations, audits or appraisals to the extent of the fees
and charges (and up to the amount of any limitation) contained in this
Agreement, (h) reasonable out-of-pocket costs and expenses of third party claims
or any other suit paid or incurred by Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or Lender’s relationship with any Loan Party or any of its
Subsidiaries, (i) Lender’s reasonable costs and expenses (including reasonable
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering (including reasonable travel, meals, and lodging), or amending the
Loan Documents, (j) Lender’s reasonable costs and expenses (including reasonable
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including reasonable attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether suit
is brought, or in taking any Remedial Action concerning the Collateral, and
(k) usage charges, charges, fees, costs and expenses for amendments, renewals,
extensions, transfers, or drawings from time to time imposed by Lender in
respect of Letters of Credit and out-of-pocket charges, fees, costs and expenses
paid or incurred by Lender in connection with the issuance, amendment, renewal,
extension, or transfer of, or drawing under, any Letter of Credit or any demand
for payment thereunder.

 

“Lender Representatives” has the meaning specified therefor in Section 17.8(a).

 

“Lender-Related Persons” means Lender, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Lender’s Liens” mean the Liens granted by Borrower and any other Loan Parties
and their Subsidiaries to Lender under the Loan Documents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Lender.

 

“Letter of Credit Agreements” means a Letter of Credit Application, together
with any and all related letter of credit agreements pursuant to which Lender
agrees to issue, amend, or extend a Letter of Credit, or pursuant to which
Borrower agrees to reimburse Lender for all Letter of Credit Disbursements, each
such application and related agreement to be in the form specified by Lender
from time to time.

 

Schedule 1.1 - 14

--------------------------------------------------------------------------------


 

“Letter of Credit Application” means an application requesting Lender to issue,
amend, or extend a Letter of Credit, each such application to be in the form
specified by Lender from time to time.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Lender, including
provisions that specify that the Letter of Credit fee and all usage charges set
forth in this Agreement and the Letter of Credit Agreements will continue to
accrue while the Letters of Credit are outstanding) to be held by Lender for the
benefit of Lender in an amount equal to 100% of the then existing Letter of
Credit Usage, (b) delivering to Lender the original of each Letter of Credit,
together with documentation executed by all beneficiaries under each Letter of
Credit in form and substance acceptable to Lender terminating all of such
beneficiaries’ rights under such Letters of Credit, or (c) providing Lender with
a standby letter of credit, in form and substance reasonably satisfactory to
Lender, from a commercial bank acceptable to Lender (in its sole discretion) in
an amount equal to 100% of the then existing Letter of Credit Usage (it being
understood that the Letter of Credit fee and all usage charges set forth in this
Agreement will continue to accrue while the Letters of Credit are outstanding
and that any such fees that accrue must be an amount that can be drawn under any
such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Lender pursuant to a
Letter of Credit.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of
(i) the aggregate undrawn amount of all outstanding Letters of Credit, and
(ii) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through an Advance under the Revolving Credit Facility.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

 

“Loan Account” has the meaning specified therefor in Section 2.8.

 

“Loan Documents” means this Agreement, any Borrowing Base Certificate, the
Control Agreements, the Cash Management Documents, any Copyright Security
Agreements, the Guaranties, the Security Agreements, the Letters of Credit, the
Patent and Trademark Security Agreement, any Mortgage, any note or notes
executed by Borrower in connection with this Agreement and payable to Lender,
any Letter of Credit Applications and other Letter of Credit Agreements entered
into by Borrower in connection with this Agreement, and any other instrument or
agreement entered into, now or in the future, by any Loan Party or any of its
Subsidiaries and Lender in connection with this Agreement, but specifically
excluding all Hedge Agreements.

 

“Loan Management Service” means Lender’s proprietary automated loan management
program currently known as “Loan Manager” and any successor service or product
of Lender which performs similar services.

 

“Loan Parties” means, collectively, Borrower and each Guarantor, and each of
them are a “Loan Party”.

 

“Lockbox” means “Lockbox” as defined and described in the Cash Management
Documents.

 

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower and the Subsidiary Guarantors taken as a whole, (b) a
material impairment of the ability of Borrower or any Subsidiary Guarantor to
perform its obligations under the Loan Documents to which it is a party or of
the Lender’s ability to enforce the Obligations or realize upon the Collateral,
or (c) a material impairment of the enforceability or priority of Lender’s Liens
with respect to the Collateral as a result of an action or failure to act on the
part of Borrower or any Subsidiary Guarantor.

 

“Material Contract” means, with respect to any Person, (i) each contract or
agreement listed on Schedule 5.17 to the Information Certificate, and (ii)  each
contract or agreement to which such Person or any of its Subsidiaries is a
party, the loss of which could reasonably be expected to result in a Material
Adverse Change.

 

“Material Contract Reporting Date” means each of January 31 and July 31 in any
year.

 

Schedule 1.1 - 15

--------------------------------------------------------------------------------


 

“Maturity Date” has the meaning specified therefor in Section 2.9.

 

“Maximum Credit” means $20,000,000.

 

“Maximum Revolver Amount” means $7,500,000, as such amount may be decreased by
permanent reductions from time to time made in accordance with Section 2.11.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Loan Party or its
Subsidiaries in favor of Lender, in form and substance reasonably satisfactory
to Lender, that encumber all or any portion of any Real Property Collateral.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

 

“Net Orderly Liquidation Value” means, as to the Eligible Equipment, Eligible
Additional Equipment and Eligible Inventory, at any time, the value of such
Eligible Equipment, Eligible Additional Equipment or Eligible Inventory, as
applicable, determined on an orderly liquidation basis, as set forth in the most
recent acceptable appraisal received by Lender and upon which Lender may rely,
net of all operating expenses and associated costs of such liquidation, such
value to be as determined from time to time by an appraisal company selected or
approved by Lender, with such most recent acceptable appraisal to be in form,
scope, methodology and content acceptable to Lender.

 

“Non-Financed Capital Expenditures” means Capital Expenditures not financed
(i) by the seller of the capital asset, (ii) by a third party lender, (iii) by
means of the Equipment Term Loan or any CapEx Term Loan or (iv) by a capital
contribution made to Borrower in cash for the specific purpose of financing such
Capital Expenditures.  For purposes of determining the Fixed Charge Coverage
Ratio of Borrower under this Agreement, (a) Non-Financed Capital Expenditures
for the periods ended prior to or ending on June 30, 2012 shall be deemed to be
$0 and (b) all Capital Expenditures of Borrower during the period July 1, 2012
through January 31, 2013 shall be deemed to be Non-Financed Capital
Expenditures.

 

“Obligations” means (a) all loans (including the Equipment Term Loan, the CapEx
Term Loans and the Advances), debts, principal, interest (including any interest
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees, Lender
Expenses (including any fees or expenses that accrue after the commencement of
an Insolvency Proceeding, regardless of whether allowed or allowable in whole or
in part as a claim in any such Insolvency Proceeding), guaranties, and all
covenants and duties of any other kind and description owing by any Loan Party
pursuant to or evidenced by this Agreement or any of the other Loan Documents
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, liquidated or unliquidated, determined or
undetermined, voluntary or involuntary, due, not due or to become due, sole,
joint, several or joint and several, incurred in the past or now existing or
hereafter arising, however arising, and including all interest not paid when due
and all other expenses or other amounts that Borrower or any other Loan Party is
required to pay or reimburse by the Loan Documents or by law or otherwise in
connection with the Loan Documents, and (b) all Bank Product Obligations.  Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all or any portion thereof and any extensions, modifications, renewals,
or alterations thereof, both prior and subsequent to any Insolvency Proceeding.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any payment to be made by or on
account of any obligation of Borrower hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest

 

Schedule 1.1 - 16

--------------------------------------------------------------------------------


 

under, engaged in any other transaction pursuant to or enforced any Loan
Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Overadvance Amount” has the meaning specified therefor in Section 2.4(f).

 

“Parent” means Triangle Petroleum Corporation, a Delaware corporation.

 

“Parent Guaranty” means the Guaranty of even date herewith executed and
delivered by Parent in favor of Lender, in form and substance acceptable to
Lender.

 

“Pass-Through Tax Liabilities” means the amount of local, state and federal
income tax paid or to be paid by the owner of any Stock in Borrower on taxable
income earned by Borrower and attributable to such owner of Stock as a result of
Borrower’s “pass-through” tax status, assuming the highest marginal income tax
rate for federal and state (for the state or states in which any owner of Stock
is liable for income taxes with respect to such income) income tax purposes,
after taking into account any deduction for state income taxes in calculating
the federal income tax liability and all other deductions, credits, deferrals
and other reductions available to such owners of Stock from or through Borrower.

 

“Patents” means (i) the patents and patent applications listed on Schedule
5.26(b) to the Information Certificate, (ii) all continuations, divisionals,
continuations-in-part, re-examinations, reissues, and renewals thereof and
improvements thereon, (iii) all income, royalties, damages and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, or future infringements thereof, (iv) the right to sue for
past, present, and future infringements thereof, and (v) all of each Loan
Party’s rights corresponding thereto throughout the world.

 

“Patent and Trademark Security Agreement” means each Patent and Trademark
Security Agreement executed and delivered by the applicable Loan Party in favor
of Lender, in form and substance acceptable to Lender.

 

“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Funding Rules” means the rules of the IRC and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the IRC and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the IRC and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
IRC.

 

“Permitted Discretion” means a determination made in the exercise of the good
faith judgment of Lender.

 

“Permitted Dispositions” means:

 

(a)           sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business or
which is replaced by Equipment of equal suitability and value;

 

(b)           sales of Inventory to buyers in the ordinary course of business;

 

(c)           the granting of Permitted Liens;

 

(d)           the making of a Restricted Junior Payment that is expressly
permitted to be made pursuant to this Agreement;

 

Schedule 1.1 - 17

--------------------------------------------------------------------------------


 

(e)           the making of a Permitted Investment; and

 

(f)            so long as no Default or Event of Default has occurred and is
outstanding, the compromise or settlement of receivables for less than the full
amount thereof in the ordinary course of business.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness evidenced by this Agreement or the other Loan
Documents;

 

(b)           Indebtedness set forth on Schedule 5.19 to the Information
Certificate and any Refinancing Indebtedness in respect of such Indebtedness;

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness;

 

(d)           endorsement of instruments or other payment items for deposit;

 

(e)           the incurrence by Borrower or its Subsidiaries of Indebtedness
under Hedge Agreements that are incurred for the bona fide purpose of hedging
the interest rate, commodity, or foreign currency risks associated with
Borrower’s and its Subsidiaries’ operations and not for speculative purposes;

 

(f)            Indebtedness incurred in respect of Bank Products other than
pursuant to Hedge Agreements;

 

(g)           Indebtedness constituting Permitted Investments;

 

(h)           Indebtedness owed by Borrower that has been subordinated to the
Obligations pursuant to a subordination agreement in form and substance
acceptable to Lender;

 

(i)            Indebtedness owed by Borrower that is (i) secured by assets of
Borrower which do not constitute Collateral, (ii) incurred with Lender’s prior
written consent and (iii) subject to an intercreditor agreement with Lender in
form and substance acceptable to Lender;

 

(j)            any Indebtedness arising out of a sale-leaseback transaction
specifically permitted under Section 7.12(c);

 

(k)           other unsecured Indebtedness not described in the foregoing
clauses (a) through (j) which does not exceed $1,000,000 in the aggregate at any
time outstanding.

 

“Permitted Investments” means:

 

(a)           Investments in cash and Cash Equivalents;

 

(b)           Investments in negotiable instruments deposited or to be deposited
for collection in the ordinary course of business;

 

(c)           advances made in connection with purchases of Goods or services in
the ordinary course of business;

 

(d)           Investments owned by Borrower or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1;

 

(e)           Investments resulting from entering into (i) Bank Product
Agreements, or (ii) agreements relative to Indebtedness that is permitted under
clause (g) of the definition of Permitted Indebtedness;

 

(f)            (i) Investments by Borrower in any Subsidiary Guarantor, so long
as such Subsidiary Guarantor is a wholly-owned Subsidiary of Borrower and the
requirements of Section 6.15 have been satisfied with respect to such Subsidiary
Guarantor, and (ii) Investments by any Subsidiary Guarantor in Borrower or any
other Subsidiary Guarantor; and

 

Schedule 1.1 - 18

--------------------------------------------------------------------------------


 

(g)           other Investments (including, without limitation, any Investments
by Borrower in any other Loan Party) not described in the foregoing clauses
(a) through (e) which do not exceed $1,000,000 in the aggregate in any fiscal
year.

 

“Permitted Liens” means

 

(a)           Liens granted to, or for the benefit of, Lender to secure the
Obligations;

 

(b)           Liens for unpaid taxes, assessments, or other governmental charges
or levies that either (i) are not yet delinquent, or (ii) do not have priority
over Lender’s Liens and the underlying taxes, assessments, or charges or levies
are the subject of Permitted Protests;

 

(c)           judgment Liens arising solely as a result of the existence of
judgments, orders, or awards that do not constitute an Event of Default under
Section 9.3;

 

(d)           Liens set forth on Schedule P-2; provided, however, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 shall only
secure the Indebtedness that it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

 

(e)           the interests of lessors under operating leases and non-exclusive
licensors under license agreements;

 

(f)            purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as (i) such Lien attaches only to the asset
purchased or acquired and the proceeds thereof, and (ii) such Lien only secures
the Indebtedness that was incurred to acquire the asset purchased or acquired or
any Refinancing Indebtedness in respect thereof;

 

(g)           Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted Refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness; and

 

(h)           materialmen’s, merchants’, carriers’, worker’s, repairer’s,
landlord’s, warehouseman’s or other like Liens arising in the ordinary course of
business to the extent not required to be paid by Section 6.5;

 

(i)            pledges or deposits to secure obligations under worker’s
compensation laws, unemployment insurance and social security laws, or to secure
the performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases or to secure statutory obligations or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds in the
ordinary course of business; and

 

(j)            Liens that secure Indebtedness permitted under clause (i) of the
definition of “Permitted Indebtedness” or that cover Real Property not
constituting Real Property Collateral and related to Indebtedness set forth on
Schedule 5.19 to the Information Certificate.

 

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

 

“Permitted Protest” means the right of Borrower or any other Loan Party or any
of their respective Subsidiaries to protest any Lien (other than any Lien that
secures the Obligations), taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment, provided that
(a) a reserve with respect to such obligation is established on books and
records of Borrower, such other Loan Party or such Subsidiary in such amount as
is required under GAAP, (b) any such protest is instituted promptly and
prosecuted diligently by Borrower, Loan Party or Subsidiary, as applicable, in
good faith, and (c) Lender is satisfied that, while any such protest is pending,
there will be no impairment of the enforceability, validity, or priority of any
of Lender’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $3,500,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

Schedule 1.1 - 19

--------------------------------------------------------------------------------


 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of Borrower or any of its Subsidiaries or any ERISA
Affiliate or any such Plan to which any Loan Party or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

 

“Prime Rate” means at any time the rate of interest most recently announced by
Lender at its principal office as its Prime Rate, with the understanding that
the Prime Rate is one of Lender’s base rates, and serves as the basis upon which
effective rates of interest are calculated for those loans making reference to
it, and is evidenced by its recording in such internal publication or
publications as Lender may designate.  Each change in the rate of interest shall
become effective on the date each Prime Rate change is announced by Lender.

 

“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.

 

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

 

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, (c) Availability projections, and (d) cash flow statements, all
prepared on a basis consistent with Borrower’s historical financial statements,
together with appropriate supporting details and a statement of underlying
assumptions.

 

“Protective Advance” has the meaning specified therefor in Section 2.3(d).

 

“PTO” means the United States Patent and Trademark Office.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party and the improvements thereto.

 

“Real Property Collateral” means the Real Property identified on Schedule R-1,
if any.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)           such refinancings, renewals, or extensions do not result in an
increase in the principal amount of the Indebtedness so refinanced, renewed, or
extended, other than by the amount of premiums paid thereon and the fees and
expenses incurred in connection therewith and by the amount of unfunded
commitments with respect thereto,

 

(b)           such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity (measured as of the refinancing,
renewal, or extension) of the Indebtedness so refinanced, renewed, or extended,
nor are they on terms or conditions that, taken as a whole, are or could
reasonably be expected to be materially adverse to the interests of Lender,

 

(c)           if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender as those that
were applicable to the refinanced, renewed, or extended Indebtedness, and

 

Schedule 1.1 - 20

--------------------------------------------------------------------------------


 

(d)           the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Reserves” means, as of any date of determination, the sum of (a) an amount or
percent of a specified item or category of items that Lender establishes from
time to time in its reasonable discretion to reduce Availability under the
Borrowing Base or the Maximum Revolver Amount to reflect (i) such matters,
events, conditions, contingencies or risks which affect or which may reasonably
be expected to affect the assets or business of Borrower, any other Loan Party
or the Collateral or its value or the enforceability, perfection or priority of
Lender’s Liens in the Collateral, or (ii) Lender’s judgment that any collateral
report or financial information relating to Borrower or any other Loan Party
delivered to Lender is incomplete, inaccurate or misleading in any material
respect, plus (b) the Dilution Reserve and the Bank Product Reserve Amount.

 

“Restricted Junior Payment” means (a) any declaration or payment of any dividend
or the making of any other payment or distribution on account of Stock issued by
any Loan Party (including any payment in connection with any merger or
consolidation involving any Loan Party) or to the direct or indirect holders of
Stock issued by any Loan Party in their capacity as such (other than dividends
or distributions payable in Stock (other than Prohibited Preferred Stock) issued
by any Loan Party), or (b) any purchase, redemption, or other acquisition or
retirement for value (including in connection with any merger or consolidation
involving any Loan Party) of any Stock issued by any Loan Party.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Advances, plus (b) the amount of the Letter of Credit
Usage.

 

“Revolving Credit Facility” means the revolving line of credit facility
described in Section 2.1 pursuant to which Lender provides Advances to Borrower
and issues Letters of Credit for the account of Borrower.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means (a) that certain Security Agreement of even date
herewith executed and delivered by each Guarantor in favor of Lender in form and
substance satisfactory to Lender and (c) any other security agreement delivered
at any time by a Guarantor or other Person in favor of Lender, and all of such
security agreements are, collectively, the “Security Agreements”.

 

“Security Interest” has the meaning specified therefor in Section 3.1.

 

“Solvent” means, with respect to any Person on a particular date, that, (i) at
fair valuations, the sum of such Person’s assets (and including as assets for
this purpose all rights of subrogation, contribution or indemnification arising
pursuant

 

Schedule 1.1 - 21

--------------------------------------------------------------------------------


 

to any guarantees given by such Person) is greater than all of such Person’s
debts and including subordinated and contingent liabilities computed at the
amount which, such Person has a reasonable basis to believe, represents an
amount which can reasonably be expected to become an actual or matured liability
(and including as to contingent liabilities arising pursuant to any guarantee
the face amount of such liability as reduced to reflect the probability of it
becoming a matured liability); and (ii) such Person is able to pay its debts as
they mature and has (and has a reasonable basis to believe it will continue to
have) sufficient capital (and not unreasonably small capital) to carry on its
business consistent with its practices as of the date hereof.

 

“Stock” means all shares, membership units, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.  Unless
otherwise specified, “Subsidiary” means a Subsidiary of Borrower.

 

“Subsidiary Guarantors” means each Subsidiary of Borrower that is or becomes a
guarantor of all or any portion of the Obligations, and each of them is a
“Subsidiary Guarantor”.

 

“Subsidiary Guaranty” means the Guaranty of even date herewith executed and
delivered by Subsidiary Guarantors in favor of Lender, in form and substance
acceptable to Lender.

 

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents, General Intangibles, instruments or
Investment Related Property.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect
thereto.

 

“Termination Date” has the meaning specified therefor in Section 2.9.

 

“Trademarks” means (i)  any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications listed on Schedule 5.26(b) to the Information
Certificate, (ii) all renewals thereof, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past or future infringements or dilutions thereof,
(iv) the right to sue for past, present and future infringements and dilutions
thereof, (v) the goodwill of each Loan Party’s business symbolized by the
foregoing or connected therewith, and (vi) all of each Loan Party’s rights
corresponding thereto throughout the world.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.

 

“United States” means the United States of America.

 

“Unused Amount” has the meaning specified therefor in Schedule 2.12 of this
Agreement.

 

“URL” means “uniform resource locator,” an internet web address.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
IRC Section 7701(a)(30).

 

“Value” means, as determined by Lender in good faith, with respect to Inventory,
the lower of (a) cost computed on a first-in first-out basis in accordance with
GAAP or (b) market value, provided that for purposes of the calculation of the
Borrowing Base, (i) the Value of the Inventory shall not include:  (A) the
portion of the value of Inventory equal to the profit earned by any Affiliate on
the sale thereof to Borrower or (B) write-ups or write-downs in value with
respect to currency exchange rates and (ii) notwithstanding anything to the
contrary contained herein, the cost of the Inventory shall be computed in the
same manner and consistent with the most recent appraisal of the Inventory
received and accepted by Lender, if any.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.7.

 

Schedule 1.1 - 22

--------------------------------------------------------------------------------


 

b.             Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP; provided, however, that if
Borrower notifies Lender that Borrower requests an amendment to any provision
hereof to eliminate the effect of any change in accounting principles required
by the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants (or successor thereto or any agency with similar functions)
(an “Accounting Change”) occurring after the Closing Date, or in the application
thereof (or if Lender notifies Borrower that Lender requests an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Lender and Borrower agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lender and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred.  Whenever used herein,
the term “financial statements” shall include the footnotes and schedules
thereto.  Whenever the term “Borrower” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Borrower and
its Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.

 

c.             Code.  Any terms used in this Agreement that are defined in the
Code shall be construed and defined as set forth in the Code unless otherwise
defined herein.  The meaning of any term defined herein by reference to the Code
will not be limited by reason of any limitation set forth on the scope of the
Code, whether under Section 9-109 of the Code, by reason of federal preemption
or otherwise.

 

d.             Construction.  Unless the context of this Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”  The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be.  Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified.  Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds (or,
(a) in the case of contingent reimbursement obligations with respect to Letters
of Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Obligations (including
the payment of any Lender Expenses that have accrued irrespective of whether
demand has been made therefor and the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements) other than
unasserted contingent indemnification Obligations.  Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.  Any
requirement of a writing contained herein or in any other Loan Document shall be
satisfied by the transmission of a Record.  References herein to any statute or
any provision thereof include such statute or provision (and all rules,
regulations and interpretations thereunder) as amended, revised, re-enacted, and
/or consolidated from time to time and any successor statute thereto.

 

e.             Schedules and Exhibits.  All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

 

Schedule 1.1 - 23

--------------------------------------------------------------------------------